oO CO NY DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a

Kurt M. Altman

Arizona Bar Number 015603

KURT M. ALTMAN, P.L.C.

4848 East Cactus Road, Suite 505-102
Scottsdale, Arizona 85254
attorneykaltman@yahoo.com

Phone: (602) 689-5100

Fax: (602) 368-4512

Attorney for Defendant

SCOTT C. WILLIAMS (6687)
43 East 400 South

Salt Lake City, Utah 84111
Telephone: (801) 220-0700

Fax: (801) 364-3232
scwlegal@gmail.com

Attorney for Defendant

Raymond L. Niblock, PA

The Niblock Law Firm, PLC
324 N. College Ave.
Fayetteville, AR 72704
479-521-5510 (voice)
479-444-7608 (facsimile)
Raymond@niblocklawfirm.com

Attorney for Defendant

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
PAUL PETERSEN,
Defendant.

 

 

 

 

Case No: CR2019-50079-TLB

DEFENDANT’S SENTENCING
MEMORANDUM

Assigned to Honorable Timothy L. Brooks

Defendant Paul Petersen, by and through his counsel, Kurt M. Altman, Scott C. Williams, and

Raymond Niblock, respectfully submit this Sentencing Memorandum and requests that this Court

 
Boe

3
4
5
6
7
8
9
10
g 11
lis
as 12
ZO38
SERS 13
Bp 2ss
Pee 14
“458
same 15
bs
KS 16
a 17
18
19
20
21
22
33
24
15
26
27

 

 

sentence Mr. Petersen to no more than the low-end of the advisory sentencing guideline range. A
sentence on the low-end of the range is a reasonable sentence based on the sentencing guidelines and
based on Mr. Petersen’s history and characteristics. Mr. Petersen’s personal and professional body of
work has resulted in good that far outweighs the actions and decisions that led him to stand before
this Court.

The reasons supporting this request are described in the attached Memorandum of Points and
Authorities and will be discussed during his sentencing hearing on December 1, 2020.

RESPECTFULLY SUBMITTED this 16" day of November 2020.

KURT M. ALTMAN, P.L.C.
S/ Kurt M. Altman

 

KURT M. ALTMAN
SCOTT C. WILLIAMS
RAYMOND L. NIBLOCK
Attorneys for Defendant

CERTIFICATE OF SERVICE

I certify that, on November 16, 2020, I electronically filed this Sentencing Memorandum with
the Clerk of the Court, to be served by operation of the Court’s electronic filing system on the
attorneys of record.

S/ Kurt M. Aitman

Mf
tif
Mf
Hf
Mit
Mf

 
2
3
4
5
6
7
9
10
Co 1
Sg 02
me 228
Zrealt
SH aE 15
oe
KS 16
ve 17
18
19
20
21
22
23
24
25
26
27

 

 

 

MEMORANDUM OF POINTS AND AUTHORITIES
1. FACTS

After a lengthy investigation by the Federal Government, as well as the state governments of
Arizona and Utah, on October 8, 2019 Mr. Petersen was arrested by Arizona authorities while
traveling on Interstate 8. Mr. Petersen was with his wife and young children and they were returning
to their family home in Mesa, Arizona after a trip to California. Mr. Petersen was swifily removed
from the car, arrested, and taken away—leaving his wife and four children on the side of the interstate
to fend for themselves.

Mr. Petersen was booked on charges stemming from the state of Arizona and was admitted to
the Maricopa County Jail. There, with the assistance of close friends, he was able to post a $500,000
cash bond. However, upon its posting, he was not released, but was immediately transferred to
Federal custody—where he remained until his release from the Western District of Arkansas on
October 29, 2019.

Mr. Petersen’s arrest was based on a 19-count Superseding Indictment from the Western
District of Arkansas, a 32-count Indictment from the State of Arizona, and a 11-count Information
from the State of Utah. The charges in all three jurisdictions stemmed from both their joint and
separate investigations into Mr. Petersen’s adoption law practice. Notably, there was no attempt by
authorities to engage in pre-indictment discussions with Mr. Petersen. In fact, during the many years
that Mr. Petersen engaged in the open and notorious activities of his adoption practice, including
during the years that the active investigation was aware of such practices, he was never so much as
asked to modify or cease his practice—by regulators, law enforcement authorities, or prosecuting

agencies.

 
Co CO SS DB we BP WY Ne

(602) 689-5100
>» b&b BP = S

SUITE 505-102

—
uA

4848 EAST CACTUS ROAD,

KURT M. ALTMAN, P.L.C.
Nm N NM NN NY Re eH ee
Dn A fF W) BH = SG Oo wo ms DH

ho
~]

 

 

Nonetheless, as detailed in the Pre-Sentence Report (PSR) in this matter, Mr. Petersen, now
recognizing the wrongfulness of actions, has reached agreements by plea in each of the respective
Jurisdictions. His first sentencing is scheduled in this Court on December 1, 2020.

IL. DISCUSSION

When imposing a sentence, the Court is to consider the United States Sentencing Guideline

(U.S.S.G.) calculation. Once the guidelines have been considered, a court can then consider statutory

sentencing factors.

A. Other Sentencing Factors

Title 18 U.S.C. § 3553 outlines factors to be considered by the Court at sentencing:
... The court, in determining the particular sentence to be imposed, shall consider---

(1) the nature and circumstances of the offense and the history and characteristics of the
defendant;

(2) the need for the sentence imposed---

(A) _ to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense;

(B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and

(D) to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective mamner;

(3) the kinds of sentences available;
(4) the kinds of sentence and the sentencing range established for---. . .;
(5) any pertinent policy statement---. . .;

(6) the need to avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct; .. .

Title 18 USC. § 33553.
In addition to § 3553, in United States v. Booker, 543 U.S. 220 (2005), the Supreme Court

recognized the importance of the Sixth Amendment guarantee to only sentence defendants based

 
Q
=] -
7
=
4288
548
ao
B58s
area
, 252
nae
oe
mt
—
ne

—
co Oo Se SO HN AH UR OH OND

yuk eek
NS oe

N Ww NM ON UNSlUWNlUDN ONE ESEll El
sa DH WA BF WH BH KF DOD Oo Se Ss DH

 

 

upon the jury’s factual findings or a defendant’s sworn factual admissions at a guilty plea, id. at 244,
but retained the validity of the Sentencing Guidelines system by making it advisory. Jd. at 258-65.
Booker also determined that on appeal, sentences were to be reviewed for “reasonableness.” Jd. In
Booker, the Court did not spell out the contours of a “reasonableness” review. See id at 260-61; see
also id. at 311 (Scalia, J., dissenting in part). Subsequently, the Supreme Court decided Cunningham
v. California, 549 U.S. 270, 127 S. Ct. 856 (2007) and Rita v. United States, 551 U.S. 338, 127 S. Ct
2456 (2007), and then Gall y. United States, 552 U.S. 38, 128 S. Ct. 586 (2007).

In Cunningham, the Supreme Court invalidated California’s determinate sentencing scheme
because it failed to comply with the Sixth Amendment right requiring that any fact that exposes a
defendant to a greater potential sentence must be found by a jury, not a judge, and established beyond
a reasonable doubt, not merely by a preponderance of the evidence. 127 S. Ct. at 863-64.
Cunningham reiterated the principles set forth in Apprendi v. New Jersey, 530 U.S. 466 (2000) and
Blakely v. Washington, 542 U.S. 296 (2004), reaffirming that the statutory maximum sentence was
only authorized by a jury’s verdict or the defendant’s admissions at the guilty plea, 127 S. Ct. at 868.

In Rita, the Court decided that in a case where there were no judicial findings which enhanced
the defendant’s within-Guidelines sentence, that appellate courts could apply a presumption of
reasonableness to a “sentence that reflects a proper application of the Sentencing Guidelines.” Jd. at
2479. In keeping with its decision in Booker, the Court applied an appellate standard which required
a substantive reasonableness review of sentencing decisions. Jd.; see also id. at 2473 (Stevens, J.
concurring) (Booker “plainly contemplated that reasonableness review would have a substantive
component.”).

Based on the foregoing law as it applies to sentencing, this Court is charged with fashioning a

reasonable sentence. Mr. Petersen has admitted under oath to facts relating to Count 1 of the

 
Oo 32 SN ODO OA Ee YB ND oe

eet
eo EF OS

4848 EAST CACTUS ROAD,
SUITE 505-102
(602) 689-5100

=

KURT M. ALTMAN, P.L.C.
mM NM NHN NY ON ON Se ee ee
A Fw FB | HB |= SG wo wow WH

bo
~~]

 

 

superseding indictment in this matter—conspiracy to smuggle illegal aliens for private financial gain.
The conviction arises from Mr. Petersen’s longstanding adoption practice. As described in the PSR,
Mr. Petersen operated an adoption practice for many years. A significant portion of his practice
involved Marshallese children born to Marshallese birth mothers. Mr. Petersen never tried to hide his
practice; in fact, each successful adoption was sanctioned by a state court. Make no mistake, while
running his practice Mr. Petersen ran afoul of the Compact of Free Association, a quasi-treaty, that
prohibits Marshallese citizens from traveling to the United States if that travel is for the “purposes of
adoption.” He did not set out to violate a quasi-treaty but fully realizes that he did.

Mr. Petersen has readily accepted responsibility for his actions, not only in this Court, but in
the two other jurisdictions. He has paid back the State of Arizona for the entire loss that his conduct
caused. He is eager to accept his consequences in this Court, in Arizona, and in the State of Utah and
put this episode behind him. As further described below, Mr. Petersen has a great deal to offer
society and looks forward to the day he will once again be a contributing member of it.

B. Title 18 U.S.C § 3553 factors that apply to Paul Petersen.

When analyzing the § 3553 sentencing factors, it becomes apparent that a sentence at the low-
end of the recommended guideline range is appropriate.

f. Nature and Circumstances of the Offense and History and Characteristics of Defendant; §
3553(a)/1).

Defendant has accepted responsibility for his actions in this case and does not deny the facts
set forth in his plea agreement. The PSR, in paragraphs 100 through 119, accurately describes Mr.
Petersen’s history and characteristics. Incredibly, only 20 paragraphs are dedicated to Mr. Petersen’s
life and background, while 46 paragraphs detail the offense conduct in this matter. The description of

offense conduct described in a presentence report is almost entirely from the point of view of

 
et keto
Noo OoOOUNODllUlUlUlUMDOUCUCUMUAGON

SUITE 505-102

4848 EAST CacTUS ROAD,
(602) 689-5100
rs

KURT M. ALTMAN, P.L.C.
RRRPBBRR SBA GS

bo
~]

 

 

investigators and their reports of only specific witness interviews and materials. These descriptions
therefore can be incomplete, focused only on certain conduct. Because Mr. Petersen settled all three
of his cases very early, there has been no vetting of the evidence by cross examination or any other
formal court process. By foregoing the potential for hearings and trial, Mr. Petersen has saved
witnesses from having to testify and be cross examined. He has also saved the Government and the
other States hundreds of thousands of dollars that would have been associated with pretrial hearings
and/or trials. Fortunately, 18 U.S.C. § 3553 requires consideration of the person as a whole, along
with the conduct.

It is impossible to fully convey the entirety of Paul Petersen in a memorandum. Therefore,
Mr. Petersen asks this Court to consider the exhibits to this memo. Exhibit A is a personal narrative
from Mr. Petersen, describing his life in his own words. It is a compelling and honest reflection that
provides an unprecedented look inside the person who will soon stand before this Court for
sentencing.

Exhibits B, C and D provide a look into the character of Mr. Petersen through the eyes of
others. Jt contains numerous letters from people from various walks of life who know and have
known Mr. Petersen during the many chapters in his life. While Exhibit A is an internal view of Mr.
Petersen, these letters are outsider’s views of him—what he does for people, what he means to
people, and what kind of person Paul Petersen is when no one is watching.

Any skilled attorney advocating for a client can present his client’s history and characteristics
in a favorable light. Rather than make an extensive work in that regard, present counsel would like to
refer this Court to the broad, detailed and sincere descriptions provided in the many letters in these

Exhibits. Exhibit B contains the testimonials of many families that engaged Mr. Petersen and his

 
oOo SF SS DH WH

KURT M. ALTMAN, P.L.C.
4848 EAST CACTUS ROAD,
SUITE 505-102
(602) 689-5100
RRE BB & §& Fe RARAREBHeAS

i)
~~

 

 

 

business in successful adoptions. Exhibit C contains testimonials by many of his friends and
colleagues. And Exhibit D contains letters from family members.

Adoptive families have taken the time and effort to describe their adoption experiences with
Mr. Petersen, they way he treated them in the process, the way he treated the birthmothers and others
from the Republic of the Marshall Islands, and the way he fostered a continuing relationship among
everyone in the process. As the letters provided to this Court consistently relate, Mr. Petersen treated
their adoption experiences—in many cases, multiple adoptions—with professionalism, respect and
care. The testimonials are replete with the theme of the care with which Mr. Petersen attended to the
needs of the birthmothers, and the relationships between the adoptive families and the birthmothers.

The letters in Exhibit C demonstrate the impacts that Mr. Petersen has had on the friends and
professionals with whom he has engaged and worked through his life. Friends relate character traits
that any of us would want persons among us in society to have and to emulate. Professionals relate a
work ethic and level of respect to co-workers that are admirable.

And letters in Exhibit D express the deep commitment that Mr. Petersen has had to his family.
He has been loyal and loving. The present case has devastated his family and upended its structure.
But it remains fully intact in love and appreciation, and Mr. Petersen’s commitment to maintaining
his family with love and support and companionship during and after he endures his sentence.

A sentence at the low-end of the guideline range would adequately take into account the
nature and circumstances of this offense and would reflect an appropriate recognition of Mr.
Petersen’s history and characteristics as enumerated in § 3553(a)(2)(A). The facts surrounding this
case show only a small piece of Paul Petersen. It is a part he is not proud of and regrets greatly. His
actions have hurt not only those involved—like his co-defendants, but also his family and others who

care for him. He is facing those consequences and eager to make amends. It will always be a part of

 
—

2
c
4
5
6
7
8
9
10
CC 11
ae 10
A283
Z58q"
$a SS 15
ZS 16
. 17
18
19
20
21
22
23
24
25
26
27

 

 

who he is, but he is more than this case and will serve whatever sentence is imposed with his eyes on
the future, ready to do good work again. His body of life work thus far tells us this. As such, he is
worthy of significant consideration for a low-end sentence.

2. Reflect the seriousness of the offense, promote respect for the law, and provide just
punishment for the offense; § 3553(a)(2)(A).

A. sentence at the low-end of the sentencing guideline range would satisfy the considerations
of § 3553(a)(2)(A). The offense in this matter is very serious; however, a sentence greater than the
low-end of the guideline range will not instill a greater respect for the Jaw in this particular defendant.
Mr. Petersen is devastated by his actions. He understands that being a lawyer as well as an elected
public official, fair or not, means that he is held to a higher standard. Failing to live up to that
standard will haunt him for the rest of his life. This Court has many options when it comes to
imposing a sentence: prison, home detention, and probation, to name a few. But what this Court
cannot do is punish him in the way he has punished himself through his actions.

Mr. Petersen has lost everything.

His family is broken. He loves his family beyond comprehension and yet will undoubtedly be
away from them. He understands the pain he has caused them and can only hope that his good works
moving forward will help heal those relationships.

He has hurt his employees. Megan Wolfe, Lynwood Jennet, Maki Takehisa and others have
all been drawn into this case in some way. Mr. Petersen could not have imagined that his actions
could cause such pain to those who worked so closely with him.

He is terrified that many of the loving families he helped create over the years fear they may

be in jeopardy because of his conduct, or that their families will somehow be stigmatized because of

 
BO oR

3
4
5
6
7
8
9
10
g 1
7 oO
ex 12
Zoe
sick 13
B&ss
Won? 14
tReEg
sa S 15
i st
pas 16
ns 17
18
19
20
21
22
23
24
25
26
27

 

 

him. This devastates him and he is dedicated to doing whatever he can to make it right, or as right as
possible for all who have been impacted by his mess.

His career as a lawyer and elected public official is over. He will no longer have a license to
practice law in any state. He has lost his reputation and so much more. No sentence imposed by the
Court will punish Mr. Petersen to the extent that he has punished himself through his deeds.
Regardless of the sentence imposed on December 1, 2020, it will eventually come to an end. But
what he has done to himself, his loved ones, his employees, and the many people who trusted and
relied on him, because of his actions, is a life sentence that will forever burden him.

A sentence at the low-end of the guideline range is appropriate. Any prison sentence will
provide just punishment. Mr. Petersen respects the law and will never reoffend. This Court and the
others involved will never see him again. As shown in Exhibits to this memorandum, he has the
support he will need upon his release and is determined to move forward and do good. A sentence
greater than the low-end of the guideline range will not promote the objectives outlined by 18 U.S.C.
§ 3553. As such, a sentence at the low-end of the guideline range would adequately reflect the
consideration enumerated in § 3553(a)(2){A).

3. To afford adequate deterrence of criminal conduct; § 3553(a)(2)(B).

There is no need for any further deterrence for Mr. Petersen. As stated, Mr. Petersen has lost
everything he has worked his entire life to achieve. The ramifications of this case decimate any
desire to re-offend now that he realizes that he was violating the law, and also takes away any ability
to re-offend. Mr. Petersen will never be in a position to commit an offense such as this again. A
sentence fashioned in the manner requested would provide the needed opportunity to rebuild and
improve his life, while still holding him accountable for his actions. A prison sentence greater than

the low-end of the guidelines will not create any greater deterrence.

10

 
Oo CO s~F a

KURT M. ALTMAN, P.L.C.
4848 East Cactus Roap
SUITE 505-102
(602) 689-5100
& & FB SS © FS Sea aE BEX S

bo
~]

 

4. Protect the public from further crimes of defendant; § 3553(a)(2)(C).

The public needs no protection from Mr. Petersen. He poses no threat. In fact, to the
contrary, he has always contributed to society and been a respected member of it. Adoptive parents
and families have spoken to the incredible work he did to facilitate happy families. Although he will
never practice law again, a sentence at the low-end of the guideline range will allow him to pay his
debt to society and move on to use his skills and intelligence to contribute in some other manner.

5. To provide defendant with needed educational and or vocational training; §
3553(a)(2)(D).

Mr. Petersen is a highly educated individual. Although education or technical training is
likely unnecessary, a sentence at the low-end of the guideline range will allow him to more quicky
turn his intelligence and talents towards being a productive, contributing member of society. He now
finds himself with nothing, facing a prison sentence, but knows that each day he will work to make
amends for his mistakes and to give back.

When applying the statutory sentencing factors as a whole to Mr. Petersen it becomes clear
that a sentence at the low-end of the guideline range is not only an appropriate sentence but likely the
best sentence to meet the goals of sentencing pursuant to 18 U.S.C. § 3553.

Mf
Mt
it
Hf
fil
Mf

Af

11

 
SUITE 505-102
(602) 689-5100

—_
un

4848 East Cactus Roan,

KURT M. ALTMAN, P.L.C.
& & F& 8S 2 FS FSe.UG

No
|

 

i. CONCLUSION
For the reasons stated herein, Defendant Paul Petersen respectfully requests that this Court

impose a sentence at the low-end of the recommended sentencing guideline range.

RESPECTFULLY SUBMITTED this 16" day of November 2020.

KURT M. ALTMAN, P.L.C.
5/ Kurt M. Altman

 

KURT M. ALTMAN
SCOTT C. WILLIAMS
RAYMOND L. NIBLOCK
Attorneys for Defendant

CERTIFICATE OF SERVICE

I certify that, on November 16, 2020, I electronically filed this Sentencing Memorandum with
the Clerk of the Court, to be served by operation of the Court’s electronic filing system on the
attomeys of record.

S/ Kurt M. Altman

12

 
EXHIBIT A
Paul Petersen
634 North Miramar
Mesa, AZ 85201

October 9, 2020

Honorable Timothy L. Brooks

United States District Court

Western District of Arkansas

John Paul Hammerschmidt Federal Building
35 East Mountain, Room 559

Fayetteville, AR 72701

Dear Judge Brooks,

| submit this fetter to you feeling like a broken man. While working as an adoption attorney, |
arranged for four Marshallese birth mothers to travel to the United States, in violation of a
treaty between the two countries which prohibited a Marshallese person entry into this
country if their primary purpose for coming here was for an adoption. | believed | was
following the rules and the law, but | was wrong. This part of the treaty was presumably
written to protect vulnerable women and children from exploitation, which | fully support.
To that end, | accept full responsibility for my actions in this case, Especially as an elected
public official, it was my absolute duty to obey both the letter and the spirit of the law. |
failed and iam sorry.

i developed a deep bond with the Marshallese people during my Mormon mission twenty-
five years ago. Many of my happiest memories and closest friendships are connected to
peopie | met in Marshall Islands. Over the years, | facilitated 500 legal adoptions, joining
Marshallese (and other) babies with wonderful families in the United States. This was my
life’s work and | loved it. It has been devastating to recognize my failures. To anyone who
had a negative experience with me or my associates, I apologize and ask for forgiveness.

With all the blessings | have received from the United States of America, and in light of my
position as a member of the state bars of Arizona, Arkansas, and Utah, as well as the public
trust invested in me as an elected official, | had an even greater obligation to ensure fuil legal
compliance at ail times. | am committed to making amends and prepared to accept my
punishment with humility.

To prepare for sentencing, | reflected on how this case fit into the broader context of my life
story. | thought about how | got here, where | went wrong, and what I’ve learned from this
experience. | hope this personal narrative will provide a more complete framework and help
the court determine the appropriate sentence to hand down in my case. A few poor
decisions led to the demise of my career and reputation, but they do not reflect who | am,
how I think, or my respect for the duties and responsibilities of good citizenship.

Background

| was born on August 16, 1975, in Mesa, Arizona, as the oldest of eight siblings. My mother
stayed home with the children while my father worked various commission-based jobs, like
selling long-term healthcare policies. Both sets of grandparents plus my large extended
family lived nearby. We lived in a safe neighborhood where my material needs were met. |
enjoyed an active, healthy childhood and was surrounded by love and friendships.

My parents raised us according to the traditions of my parent’s Christian faith. We prayed
together as a family each morning and attended church services regularly. My parents led
scripture study at home in the evenings. | participated in Boy Scouts through my church,
developing strong social bonds with other young people in my community. My parents loved
each other very much and provided me with a supportive, orderly, peaceful home.

From age ten, | worked a paper route alongside my father. We woke up early to fold and
distribute the papers every single day. | started mowing lawns ata young age then cleaned
up foreclosed homes with my best friend as our high school summer job. During my
formative years, my father frequently changed companies, resulting in periodic financial
instability. Once, | remember him coming home to announce that he’d been fired. This shock
taught me to stay focused, be prepared, and have faith in difficult times.

| attended Westwood High School where | earned good grades. | played on the varsity
basketball team in addition to the church team. | was also an Eagle Scout and the editor of
my high school paper. | discovered my interest in city government while serving on the
Mayor's Youth Committee. Thankfully, | thrived in these structured activities and stayed out
of trouble.

In 1993, | graduated from high school, then took a full-time job at Harkins Movie Theater as
an usher and shift supervisor. | enrolled at Arizona State University with an eye towards
earning a journalism degree. Around that time, my father brought me to my first political
candidate forum. Then, he ran for a seat in the Arizona State Senate and won. | was
delighted to see my father find his true calling. He loved using his God-given talents to serve
the public. More personally, | discovered that | enjoyed politics while working on his
campaign, and decided then and there that my goal was to attend law school and eventually
serve the public in some way, via the law and politics.

Your Honor, | was blessed with extraordinary parents, mentors, coaches, and teachers. They
taught me to work hard, value education, serve others, and obey the law. | was raised to
respect authority and treat all people with kindness and respect. To find myself in this
position now, is almost unfathomable considering my upbringing. While | believed what |
was doing was legal, ultimately i was wrong, and since | was the one responsible for the
decisions that lead me, and others here, | have no one else to blame but myself,

Marshail Islands Mission, Higher Education, and First Adoptions

After completing my freshman year at Arizona State University, | submitted my papers to
begin my church mission. | completed my training in Prove, Utah, where | received my
assignment to the Micronesia Guam Mission. Upon arrival, | was sent to Majuro, the capital
of the Marshall islands. Majuro is a thirty-mile-long, densely-populated, coral atoll only three
feet above sea level.

Majuro was first settled 2000 years ago by the Austronesian ancestors of the Marshallese
people. In 1885, the Marshall Islands were annexed by the German Empire to become a
trading post. Majuro has also been under Japanese and American administration. After the
Marshall Islands broke away from the Federated States of Micronesian in 1978 to form the
Republic of the Marshall Islands, Majuro became the new country’s capital.

While serving on my mission, | worked six days a week, then used the seventh day to
prepare for the following week. Our living quarters were behind the church where we boiled
our drinking water for safety and had little access to our families back home. It took me
around three months to learn the Marshallese language, to where | felt comfortable
conversing with them in their native language, without assistance from a senior companion.
Soon thereafter, | was appointed as Zone Leader and reported back to the Mission President
in Guam. My team constructed ping pong tables and played basketball with our neighbors;
this was done as a way to connect with them and let them know we were there for more
than just proselyting --- we were there to connect with them ona more basic level as
brothers and sisters of an eternal Father in Heaven.

| spent two years on Majuro sharing Christ’s message of hope, forgiveness, and universal
love. | made lifelong friendships with local residents, as well as my fellow missionaries, who
hailed from all over the globe. The Marshallese culture is open, generous, and kind. The
Marshallese people have a saying that essentially means that the poorest person will give a
hungry neighbor/visitor anything if asked. | enjoyed every single day of my mission and
remain proud of my achievements there.

In 1996, | returned to ASU where | was elected as a student senator and student body vice-
president. | helped write a new student government constitution that is still in use today.
Then, in 1998, | responded to an internet post looking for a Marshallese language speaker. ft
was from Children’s House International, a Hague-accredited adoption agency. They were
Starting a new program on the Marshall Islands and needed a translator. | was a perfect
match to work with their program coordinator.
| immediately loved working on Marshallese adoptions. | spoke the language and understood
the culture, As a missionary, | learned that there is a high birth rate among the young
population. Marriage is uncommon and abortion is taboo. Suddenly, | saw a path open for
my unique viewpoint and set of life experiences. | found my niche helping vulnerable
Marshallese babies find permanent homes, as well as assisting needy Marshallese birth
mothers who wanted a more permanent and stable family situation for their children.

In 1999, | graduated with a B.A. in Journalism with an emphasis in Public Relations. |
proceeded to earn my J.D. from ASU’s Sandra Day O’Connor College of Law. For the first few
years of law school, | stayed busy with student government while working with Children’s
House International. ! graduated in May 2002, passed the Arizona Bar Exam, then received
my license in October. Simultaneously, | worked on my father’s successful campaign for
Arizona State Treasurer.

| was fortunate to have many fine opportunities for education and personal growth. My
mission opened my heart to the Marshallese people and changed my life forever. Arizona
State University was an exciting place to learn and serve in student government. Plus, | took
pride in my father’s accomplishments on behalf of the people of Arizona. This case is a
complete departure from my positive record of hard work and service. | regret any of my
illegal actions and am prepared to pay my debt to society.

Family and Early Career

In March 2003, 1 worked for a civil litigation firm that specialized in forcible detainers. We
represented large residential management companies on eviction cases. While | got valuable
courtroom experience, it was painful to work on cases that involved such vulnerable
families. The stress led me to drink alcohol to excess to medicate the negative feelings. |
stepped away from the church, isolated myself, and drank heavily. My alcohol abuse
affected my work and people noticed. After a year, | was out.

Feeling disoriented, | opened my own practice. | took whatever work came my way including
divorce, DUI’s, and child custody cases. | was unfocused, unsuccessful, and unhappy. Then, |
rediscovered my passion for adoptions. It truly is the one area of the law where all parties
involved enjoy a positive result. For many families, it is an answer to their prayers. It was
joyous work and | loved it. More importantly during this time, | rediscovered a relationship
with someone who had been a profound influence on my life, someone who | loved,
someone who | had drifted away from for a time. My now ex-wife Raquel re-entered my life
and encouraged me to re-engage with my positive relationships, cast off the negative
influences, and work on those things that made the two us of work when we initially met.
Without her positive influence and love, | would not have seen the turnaround and
sustained success that accompanied her renewed presence in my life.

In 2005, | took a job at the Maricopa County Assessor’s office as the Assessor Representative
and Public information Officer. My duties included reviewing legislation that affected tax
policy and speaking to the media. This steady job allowed me to continue my freelance
adoption practice on the side. Securely employed, | stopped drinking excessively and
resumed my church activities. Then, in 2006, | married my former wife, Raquel, in the
Mormon Temple in Mesa, Arizona.

Raquel and | welcomed our daughter, Presley, on April 8, 2008. My small adoption practice
continued while | fulfilled my duties to the County Assessor. Then, in 2009, | started working
with Maki Takehisa, my co-defendant in this case. | first met Maki as a birth mother through
my practice. She lived in Springdale, Arkansas, the home of the largest Marshallese
community outside of the Marshall Islands.

Maki served as a community liaison to coordinate with other Marshallese birth mothers in
Springdale. Similar to my work with Children’s House International, | had a natural affinity
for arranging these adoptions. | had experience and [ spoke the language. Also, | understood
that adoptions are ideal outcomes for unplanned Marshallese pregnancies. When | started
working with Maki, | was optimistic that we could make a positive impact on many lives and
grow my adoption practice far beyond what | had been able to do previously.

Public Office and Legal Trouble

On February 19, 2010, Raquel and | welcomed our son, Brock. Meanwhile, my adoption
practice grew. We enjoyed a good reputation in Arkansas and among potential adoptive
families. | subleased office space in Arizona and hired a legal assistant. At first, we arranged
approximately twenty-five adoptions each year. | could easily do this work in addition to my
government duties while raising my children.

Next, | hired other team members like Maki to coordinate with the birth mothers. One of
those team members was my legal assistant Megan Wolfe, who turned out to be invaluable
to my adoption practice overall, as she had a wealth of experience working for an adoption
attorney prior to working for me. My team made sure the mothers were safely housed and
that they attended their scheduled doctors’ appointments. | trusted these coordinators to
serve as responsible caregivers and offer help when needed. During my current legal case{s),
| learned about some inexcusable conduct for the first time, on the part of some of the
Marshallese coordinators. It is clear that some of my team took advantage of their position
in certain cases. | certainly never condoned, or in many respects, knew of their bad behavior.
However, | am deeply embarrassed by what | learned. The last thing | would have wanted as
an adoption attorney, particularly one working with the Marshallese community, would be
for any birth mother to feel that they had been misled in some way. To any mother who was
treated poorly, | apologize.

In 2013, | became the Maricopa County Assessor when my boss stepped down to become a
judge. Suddenly, | was in charge of 300 employees and an annual budget of $25million.
Under my direction, we made property tax law more transparent to the public, For the first
time in decades, my office canvassed the entire county using aerial footage. | served as the
liaison with the Board of Supervisors and continued as the public face of the office.

| was excited to bring the County Assessor’s Office into the 215 Century, fulfilling our
constitutionally-mandated duties using cutting-edge technology. Our work was honored by
the Arizona Association of Counties, National Association of Counties, and International
Association of Assessing Officers. In 2014, I was elected to complete the term, then won
reelection in 2016. | remain proud of my accomplishments in office and thankful to the hard-
working public servants who made it possible. Also during this time period, my two
youngest daughters, Paige and Pearl, were born.

In 2015, my adoption practice saw a significant increase in cases. | hired additional staff,
including, a few years later, a licensed social worker to conduct post-partem interviews. We
purchased residential properties for birth mothers who lacked stable housing.

lam grateful that, after detailed scrutiny, every single one of my practice’s five hundred
adoptions were deemed legal and legitimate. My legal violations did not suggest any harm to
mothers. Looking back, however, | recognize that | made unwise decisions as | grew my
practice. Specifically, knowledge that a treaty prohibited individuals leaving the Marshall
Islands for the purposes of adoption. Unfortunately, | crossed that line and must accept the
consequences of my actions.

In addition, | took advantage of Arizona’s state healthcare system. It was not appropriate to
pass along labor and delivery costs to the Arizona taxpayers. | arranged for these births to
occur in Arizona then benefitted from the adoption process. As a fiscal conservative, | am
ashamed of myself for exploiting the system this way. | prided myself, as an elected official,
in returning millions of dollars of taxpayer money to the Board of Supervisors every year |
was in office. In light of this, | was mortified to discover that the Arizona Attorney’s Generals
Office was accusing me of fraud and theft of taxpayer money. | have already reimbursed the
Arizona taxpayers the full S670K cost of this medical care, and | was happy to do it.

Your Honor, | was too cavalier and failed to see the potential for harm in my practice. |
should have been much more careful from the very beginning. In my mind, my team and |
were serving a noble purpose. Plus, | have a lifelong, deep connection to the Marshallese
people, who genuinely feel like my extended family. Upon reflection, these feelings
produced a casual attitude, not unlike the free-spirited Marshallese culture. When | needed
to be rigorously attentive to detail, ! lacked the wisdom to make proper judgments. For this, |
feel regret, and | am sorry.

Reflections
in 2006, my father was investigated while serving in public office. The initial suggestion of

misconduct was eventually reduced to a misdemeanor relating to $3600 of misstated
income on a financial disclosure form. My father resigned his office and took responsibility
for his errors. That painful experience had a profound effect on me and my family. | learned
the importance of strict legal compliance. j also saw my father endure the pain of negative
public attention.

When this legal case began, | fell into a depression. | resigned as County Assessor in disgrace.
My wife divorced me and took our four children with her. | lost my professional licenses and
forfeited my assets. National media reported my case in the most lurid possible terms. Much
of the reported was misleading and false. Unable to alter the course of events, | drank
alcohol daily and to excess.

As always, my father serves as my role model for resilience and adaptation. He is an
energetic, optimistic, tenacious businessman who loves me very much. My dad inspires me
to stay focused on finding new purpose in the years again. Thankfully, my former wife and |
separated peacefully. We are working well as a team to raise our four children, who want
nothing more than for our family to be intact. We are finding our way forward amidst such
dramatic changes. This is not easy, but it is what propels me forward and will guide my life’s
decisions moving forward.

| hope my story serves as a warning to anyone involved in a sensitive matter like adoption.
Despite my best intentions, | failed to follow the letter of the law. | failed to consider how my
practice might appear to a skeptical observer. | should have done more to supervise the
actions of my coordinators on the ground. For my failures, | will accept my punishment and
serve my sentence in peace.

In the years ahead, | hope | can use what I’ve learned to be of service to others. | will not
repeat the mistakes of my past and never return to any courtroom as a criminal defendant. |
also understand that | have a drinking problem and must abstain from alcohol. | owe my
children a future of peace, sobriety, and wise decision-making.

Your Honor, | hope my case does not discourage anyone from seeking out a Marshallese
adoption. Given their unique culture, there are many beautiful Marshallese babies in need of
safe, loving homes. | pray that each and every child finds a family who will raise and cherish
them. | regret that any adoption | was a part of might be deemed tainted because of the way
my Case was reported in the media. | am proud of every adoption | was a part of, and | hope
the myriad birthmothers, adoptive parents, and other parties involved in my cases will also
be proud, and not ashamed, of their respective adoption experiences. Because, at the end of
all this, what matter most is that happy families were formed and positive relationships
between those families and their Marshallese families continue on.

As you consider my sentence, | respectfully request that you consider the weight of the good
that exists because of my work, my positive professional career, including public service,

and finally, but most importantly, the many family and friends that can attest to my good
character. Every one of these people | know will support and assist me on my path back to a
productive member of society. | therefore, ask you, Your Honor, to show mercy when you
decide your sentence.

Sincerely,

s/ Paul Petersen

Paul Petersen
EXHIBIT B
& November 2020

The Honorable Thomas Fink
La Paz County Superior Court
2150 N. Congress Drive
Nogales, AZ 85621

Your Honor,

We adopted our daughter utilizing Paul Petersen’s services almost 4 years ago, and
worked closely with Paul throughout the process. We are extremely grateful to Paul
for not only helping to facilitate the adoption, but also communicating the
importance of open adoptions, and how beneficial it is for the child and the birth
family. Our experience with Paul and our daughter’s birth parents has been a
blessing in so many ways.

Her birth parents lived in the US for several years prior to her adoption.

They were married and both parents expressed their desire for an open adoption.
Through the years we formed a strong bond with her birth family and have had
annual visits. One of the unique aspects of their culture is the importance they put
on open adoptions, and how the adoptive parents become family. Paul did an
exemplary job of explaining this to us prior to our adoption, and it has made the
experience so much more meaningful.

We've had the opportunity to spend time with Paul, Raquel and his children. His
children adore their dad and he is an exceptional father. We know that family and

community are everything to Paul, and respectfully ask the court to take this into
consideration.

Very respectfully,

Lt. Col Kevin and Marisa Kelly
The Honorabie Timothy L. Brooks November 10, 2020
United State District Court

Western District of Arkansas

35 East Mountain, Room 559

Fayetteville, AR 72701

Your Honer,

iam writing in regard to my families experience adopting our son through the services of Paul
Peterson. This letter has taken me some time to write because, truth be told, when the news of
the allegations against Mr. Peterson came out, | was scared. | was scared | had led my family
down a horrible path and even more scared we may lose our son. After all, we had never

adopted before nor did we ever foresee anything like this coming to past and how it would
impact us.

As time has past and | have had time to reflect on our experience with Mr. Peterson, | felt it
appropriate to share and hope you find it in your heart to consider our experience when
sentencing Mr. Peterson.

After nearly a decade of deep thought and prayer my wife and | decided it was time to add to
our family. Adoption was always something we considered so when we finally felt it was time,
we did our research on different agencies, Mr. Peterson was referred to us by some very dear
friends of ours who had a wonderful experience using his services.

My initial phone call to Mr. Peterson was beautiful. | remember feeling strongly he was the
person we wanted on our side as we began this journey. He was kind, personable and honest. i
felt zero pressure. i felt like | was speaking to a friend who was there to guide and assist our
family through the journey of adoption. We understood things don’t always go smooth during
the adoption process so it was comforting to know we had Paul in our corner. He was honest,
forthcoming and transparent.

| will never forget the phone call we received from Paul letting us know we had been chosen by
an expectant Mother. | was driving home from work late one night when my phone rang and it
was Paul. Tears ran down my face as we spoke about the prospect of this connection and
discussed what to expect in the months to come as our Birth Mother was still several months
from her due date.

My wife and | felt it would be best to fly to Arizona and meet with Paul in person. We wanted to
learn more about what to expect moving forward. We took our three older children with us as
we wanted Paui to meet our entire family. We had a wonderful meeting. As | mentioned before,
it was like we were speaking to a friend. He showed great interest in our entire family and
shared our excitement for the journey we were on.

White in Arizona we were able to meet our Birth Mother, her Mother as well and some of her
friends. We were nervous and did not know what to expect. However, from the moment we met
this family, the feelings of love we shared, assured us we knew this was all meant to be. As we
shared meals and time together it was obvious this was a journey foreordained for all of us.

Months went by and our family prepared for our new addition. We received a call that our Birth
Mother was going into labor so my wife and | caught a last minute flight to Phoenix and arrived
in time to share a few moments in the hospital with our Birth Mother as well as her Mother.
There was a love in that room that | will never forget. No amount of allegations or accusations
will ever be able to take the feelings we shared that day away from us.

 
During the next several days/months as we finalized the adoption process, Mr. Peterson was
professional and continued to be transparent. He made time for us and made sure we
understood the proper steps to take as we moved on from his services to choosing our own
representation to finalize the adoption here in Utah.

As months passed, Mr. Peterson continued to check in on our family. He continued to show
genuine love and concern for the process and our families well being. tt was obvious he
wanted us to be comfortable and confident in his services.

Our son, Will is now 2 1/2 years old. He is a fun, loving, energetic, happy, healthy boy.
Watching him interact with his older siblings has been one of the greatest joys | have
experienced as a Father. There is no doubt in our minds Will was meant to be part of our family.

We continue to keep in touch with Will's Birth Mother and her Mother. We share pictures and
memorable moments often. We want Will to be proud of the decision his Birth Mother made, in
her words, “to provide a better life” for him. We are doing all we can to provide Will a life his
Birth Mother would be proud of. Our family has never been more complete.

Your Honor, | do not know what the future holds for Mr. Peterson. | do not know the ins and
outs of this case nor do | ever expect to. Our hearts ache for Paul and his family. We believe he
‘iS a good man who had good intentions. He has brought families together from across the
world. He has helped complete families through the miracle of adoption. If there has been
wrong done, all | ask is you take into consideration the good he did for some many. As a Father
of four, it also pains me to know Mr. Peterson is at risk of missing precious years away from his
children. | pray you will find mercy in your heart for a Father who's children need him as you
make the difficult decision in the sentencing for Mr. Peterson.

Regards,

Brock Kassing

 
 

11/72/2020

The Honorable Timothy L. Brooks
Uniled States District Court
Western District of Arkansas

35 East Mountain, Room 55?
Fayetteville, AR 72701

Honorable Timothy L, Brooks:

We are writing to provide feedback on our experiance with Paul Petersen. Paul was our
adaption atforney for both of our children (Jacob 10 & Abigail 11}. Prior to working with Paul,
we had pursued multiple avenues for adoption over a span of several years and had nearly
given up hape on becoming parents. Our experiences prier to working with Paul had lefi us

feeling discouraged about our likelihood of being selected to adopt.

We were referred to Paul by someone who had a successful and positive adoption
experience with him. Our experience with Paul was positive from our first Introduction. He
explained the process, the cost and gave us hope that we would be matched. Paul
explained thai any adoptions he was invoived in were open adoptions and an ongoing
relationship with the birth family would be expected and impertani, He also had provided
information about how the US view of adaption (transactional) and the Marshallese view of
adoption (expanding your circle and long term connections) were different. He set the
expectation that we would have on ongoing relationship with our birth families and the
nature of that was up to us and our birth families to define, Paul also made a point to express
that he wasn't there to force anyone {us or our birth mothers} fo do anything that didn't work
for us. He brought us together and encouraged us to get to know one another and figure
how our families would fit fagether going forward. Paul was fransparent about the process
and throughout cur interactions, He answered questions we had about cullure (ie. kemem —
traditional 1+ birihday, language, norms) even after the adoption was complete. He
demonstrated a deep cpopreciation for the Marshallese cullure and people. We mei our birih
family on numerous occasions prior to the birth of our daughter Abigail. We maintain a
relationship with fhem fo this day.
 

One year later we decided that we were interested in adopting our second child. We
reached oui to Paul. He was able to match us with a birth family that was friends with
Abigail's birth mother. We found the process for adopting our second child, Jacob, just as
positive as it was for Abigail's adoption. When we went fo Arkansas to meet Jacob - we
spent time with both families togeiher. We met their other children ond got jo inieract and

spend time together. We also have a continued relationship with Jacob's birth families to this
day,

Our kids are beautiful and deeply loved. Our family exisis because of Paul. Our families are
connected to one another because of Paul. He has been a positive force in our lives.

Paul was more than just an attorney fo us. He was sincere and caring. He took a personal
interest in the adoptions and believed in the good he was doing to bring famiies
together. He was caring and helpful ihroughout the process and after as well. He certainly

has been a huge blessing to our family. We will be forever grateful to him for bringing our
families together.

Sincerely,
0 QAdon—
Gleh and P LLM MN MB ip ratces,

602-708-0285
azbachmann@yahoo.com
 

Honorable Timothy L. Brooks,

My name is Faith Lowe and I am an adoptive mother of a set of two biological brothers,
Kemp (age 4.5) and Kash (age 3.5) who are Marshallese. Paul Petersen was our adoption
attorney, and I am writing you this letter to offer some insight into Paul’s practice and how he
conducted himself, not only with adoptive families like mine, but also with birth families.

To give you some of my background, I was originally referred to Paul Petersen 5 years
ago, when my husband Landon & I were exploring adoption due to several years of battling
secondary infertility. We had originally started our journey with the state route since my
background is in social work and the state process was familiar to me. We started taking the
required trainings and began our home study, but, in meeting with our case manager, decided it
was not a good fit for us after all.

Soon after this, we were referred to Paul Petersen through my sister-in-law, who at the
time had just been placed on his waiting list to be matched. We were also referred, a 2™ time,
through a family friend who had already completed the adoption process with Paul. Today, my
sister-in-law has 3 children adopted through Paul, and our friend, 2 children.

Paul’s adoption route was attractive to us because we had heard he made the process
easy, that we would get matched a birth family fairly quick, and that Paul did a spectacular job of
taking care of everything with little stress or burden to the adoptive family. This was a relief to
hear, having feeling lost within the adoption world, with so many options to explore, yet no solid
leads on which way to go. We liked that he was local to us as well, since, we too, live in the
Phoenix Valley. It felt comfortable knowing he would be close by if we were to choose to adopt

through his practice.

My first interaction with Paul was a phone conversation, discussing how his process
worked. He was very friendly and enthusiastic, and answered every question I had in detail. I felt
really good about the things he said to me. It was as if the stars were finally aligning for my
family. He explained that a home study was required before anything, and then we could be put
on his waiting list to be matched with a birth mother.

Much this initial conversation was about the Marshallese people, their culture, and how
he loved building families through adoption. Paul served his church mission in the Marshall
Islands, which was also something that we liked about him, since we are members of his same
church. He knew their language very well and had developed great rapport with them. His tone
lit up with every question I asked about the Marshallese people and I could hear the love he had
for them in his voice. He took great care to make sure I (the pending adoptive mother) knew the
importance of getting to know the Marshallese culture if I were to adopt through his firm.

Paul was very professional in nature, mixed with charismatic zeal. I could tell he loved
this adoption business of his, His official job at the time was the Maricopa County Assessor here
in Arizona, but, I personally think he felt more happiness and joy in building families through
adoption. Something I respect about Paul, is that he cared a lot about each adoption being an
open one. Meaning, adoptive families having a relationship with birth families, It was one of his
 

requirements for getting on his list, actually, was the agreement that our adoption would be an
open one. Something that has bothered me about the media pertaining to Paul’s allegations is the
portrayal that birth mothers were coerced or forced to adopt out their babies and were afraid they
would never hear from them again. This is far from the truth. Paul assured birth mothers that
they would have contact with their birth children, and he made sure adoptive families knew that.

Upon Paul’s arrest, I reached out to our sons’ birth parents and asked them if they ever
felt mistreated by Paul, or ever felt like he was dishonest with them. They said, “absolutely not”.
T also asked if they were okay with our adoption agreements and they said “yes, we’re good”,

I have found this to be the same story among many of my fellow adoptive families and
their birth families, whom I am in close contact with. There is a large group of us who have
adopted through Paul and we have great comradery. Many of us agree that Paul was very
particular about this, that it was incredibly important to keep adoptions open. I can’t speak for
every adoptive family, but I can speak for mine, that ours was an honest one, that our birth
family is grateful, and that we would have done it 10 times over for the same result, We are in
frequent contact with our sons’ birth family, and plan to keep it that way throughout their lives,
Having an “extension of family” is one of the most beautiful things I have ever experienced,
thanks to Paul.

This route of adoption is expensive, but Paul made it clear what the funds were being
used for. He broke down the costs for us, and after seeing the breakdown, it seemed to make a lot
of sense. He took care of the whole process and made it a smooth one. It is rare in the adoption
world to be matched with a birth family as quickly as we did. For us, we were matched within 5
days of sending Paul our home study, and then our first son, Kemp, was born 9 weeks later. That
was less than 3 months of waiting to grow our family after 6 years of battling infertility. This is
unheard of in the adoption world and made the experience all the more wonderful. Not only was
matching quick, but, we loved that we were able to adopt a newborn.

It was nice to have an open adoption that didn’t seem to come with the massive aches and pains
that we as Americans imagine and see in the movies when it comes to adoption. The Marshallese
people, like many islander cultures, view family as just one big community of people working
together. It is quite common for grandparents, aunts, uncles, and friends, to raise the children. It
is the true execution of the phrase of “it takes a village”. At the end of the day, they just want to
see their kids grow up well taken care of, whatever the circumstance.

To further exemplify this, take our sons’ birth family for instance. Kemp and Kash are 2
out of a total of 8 children from their birth parents. The Marshallese culture does not believe in
contraceptives, so they often have a lot of children. Our boys’ 3 oldest siblings still live in the
Marshall Islands with their grandparents. Their 4" child, a daughter, migrated to the US with
them 5 years ago. I have children number 5 & 6 (their only boys). Child number 7 they chose to
parent (though, they did originally offer for us to adopt this one. But our hands were full), and
child number 8 was adopted to another family last year. This is common within many
Marshallese families. This is not something that came from trickery or persuasion. It is what they
 

wanted, it is what they chose. They love getting updates on the boys & seeing them thrive in our
family. We LOVE our Marshallese family!

Tam a believer in God and His timing. I also believe God has a plan for each person on
this planet. For my family, I know that Paul was a key player in the growing of my family. Not
just a key player, but vital. I feel and know that my two adopted boys were always meant for my
family, that I was always meant to be their mother. God led me to them, through Paul. I know the
building of families was special to him. I know it brought him great joy & fulfillment to see
families grow in such a beautiful yet unique way. I know the Marshallese peopie are very special
to him, and, that the Marshallese people love him back. He cares very much for both the adoptive
families AND the birth families, He has even hosted get-togethers in his home for us to all come
be together as adoptive families and birth families. It was such a wonderful experience when we
attended one. He loved what he did. It makes me sad to see his reputation destroyed. It bothers
me that the media likes to twist stories in their favor. It breaks my heart this has been such a
burden for Ais family, when he spent so Many years building of ours.

My hope for Paut is that he will be able to find his zeal again, I hope he can salvage some
of his reputation that was crushed by the media and government. If anything, I hope he can be
free and happy with his family again as soon as possible. Because, that’s what this was all about,
was family. Family is the core of happiness. My happy family, built through Paul, is proof of
that. That’s all we want for Paul in return.

Thank you for your time and God bless.

Fath fwe

Faith Lowe
Amber and Michael Brinson
2832 East Downing Circle
Mesa, AZ 85213

November 12, 2020

Honorable Timothy L. Brooks

United States District Court

Western District of Arkansas

John Paul Hammerschmidt Federal Building
35 East Mouniain, Room 559

Fayetteville, AR 72701

Dear Judge Brooks,

Thank you for taking the time to review this character reference ietter for Paul Petersen,

My husband attended the same church meetings and activities with Paul as he was growing
up in Mesa, Arizona. | first spoke to Paul in 2016 to discuss my family’s desire to adopt a
child. | enjoyed Paul’s outgoing, optimistic, kind personality in addition to valuing his long-term
connection to my husband. | had tried other organizations and pathways to adoption in the
years prior to speaking with Paul. | can attest that Paul did a wonderful job handling the
adoption of our two daughters, especially compared to our previous unsuccessful attempts. |
greatly admired Paul’s caring and careful approach to such a delicate, emotional process.

After the initial match, my husband and | personally met both biological parents. We had long
conversations and learned how much they vaiued and appreciated Paul. They trusted him
and were thankful for how well he treated them. They even contacted us after Paul's legal
case was made public. They wanted to know how he was doing and expressed their sadness
about the news. They did not believe the allegations and felt that Paul was being unfairly
targeted and mistreated by the media and the legal system. We agree with them and feel the
same way. We treasure our relationship with our daughters’ birth parents. They love their birth
children and we know that they have placed them in our care out of a selfless desire to give
them the greatest chance for success and happiness in their lives. We send photographs and
Stay in contact through regular video calls. Our unique bond is a credit to Paul’s open-hearted
adoption philosophy.
We are acquainted with four other families who adopted Marshallese children with Paul. Paul
made special efforts to keep biological siblings geographicaily close to one another. They all
had good experiences and appreciated Paul's integrity as we did. During a health scare for
our second adopted daughter Kaylee, Paul reached out to us to send his support and good
wishes, When there was a glitch at the hospital, Paul immediately cleared up the problem.
Paul clearly loves the Marshallese people and taught us a great deal about their culture. This
work was a labor of love for Paul. His kind spirit will always be part of our family’s story.

My husband and | had a detailed conversation with Paul when his case began. We asked
pointed questions and expressed our concerns. We came away from that conversation with
renewed faith and trust in Paul's integrity and innocence. Paul answered transparently and
completely. He addressed our concerns and helped us understand the legal underpinnings of
the charges against him. He also informed us that he accepted responsibility for his actions
by entering a plea.

The case as reported in the media bore no resemblance to the experience that we have had
in working with Paul. The negative portrayal he has received from the media is so contrary to
his character as to be laughable if it weren’t so serious and sad. This case against Paul has
hot changed our view of him in a negative way. On the contrary, it has solidified our
confidence in his good character to see how weil he has handled the targeted abuse that has
been heaped upon him by the media and our legal system. He is a decent, compassionate,
upstanding citizen who we are proud to support today.

Please consider showing Paul Petersen a generous amount of leniency at sentencing.

Sincerely,
(lb. Bo
Mihah fee

Amber and Michael Brinson
Natasha Taylor
525 W378
Blackfoot, ID 83221

Noveniber 11, 2020

The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas

35 East Mountain, Room 559
Fayetteville, AR 72701

Re: Pau} Petersen
Dear Honorable Brooks,

My name is Natasha Taylor and 1 am writing to you in regards to my friend, Paul Petersen. I was both
saddened and surprised to hear of his recent charges as I have always known him to be an outstanding
person. For this reason, 1 am happy to be writing this letter on his behalf. I understand the seriousness of
this matter, but hope and pray that the court will see the man that I see.

1 have had the pleasure of knowing Paul for nine years, My husband and I were wanting to expand our
family by adoption and happened to stumble across his name on an adoption blog, After getting his
contact information, we instantly felt a connection with him. He was so kind, knowledgeable, honest and
deeply cared for the potential birth mothers that he worked with. We also admired how much he loved
the Marshallese people and their culture.

When we first met and talked with Josephine, our son’s birth mom, we fell so in love with her. She was
fun and energetic. She was Marshallese but spent most of her life living in Hawaii and various other
states on the mainland. Because of that, she spoke perfect English. It has been eight years since our son
was born and we talk with Josephine often. She continually expresses how lucky she was to find Paul
and how wonderful he was to her. He made her feel safe and taken care of in one of the hardest times of
her life. I have always been so appreciative of that, his conipassion and love for her at that time.

Because of the wonderful experience that we had with our first adoption; we were confident in pursuing
another adoption with Paul. Our daughter's birth mom, Bonta, was shy, reserved, and spoke little
English. With these circumstances, Paul was quick to provide us with all the necessary tools so we could
have efficient communication with her. Having an interpreter played a huge role in our connection with
Bonta. Even with these communication challenges, we still felt a strong bond with her and her family.
We have kept in close contact with her ever since and we only have Paul to thank for that.

I hope and pray that the court will take my sincere letter in consideration of Paul Petersen’s sentencing.
Paul is a man of great character and wisdom. The love that he shows to his potential birth moms and
future adoptive families is comparable to the love he has for his own family. Despite what the media has
concluded about Paul Petersen, 1 along with many others, believe him to be an exceptional friend, father,
and individual.

Natasha Taylor c

 

 
Patrick and Rachel Olsen
71 W100N
Blackfoot, 1D $3221

Honorabie Timothy L. Brooks
United State District Court
Western District of Arkansas
35 East Mountain, Reom 559
Fayetteville, AR 72701

Re: Paul Petersen
Dear Honorable Timothy L. Brooks,

We are Patrick and Rachel Olsen, writing this letter on behalf of Paul Peterson. As friends of Paul, we
have come to know and love him as an honorable, kind, and professional man. With that being said, we
understand the circumstances and seriousness of these charges. We hope that we can portray his true
character through our experience.

When coming inte contact with Paul through trustworthy acquaintances, we felt confident in the decision
to work with him. We had the privilege of him assisting us with both of our sonst adoptions. Paul was
always very kind and professional to us through our processes. He was always honest and upfront about

the risks involved in any adoption. With this, he also encouraged us to form open adoptions with our birth
families.

We were first matched with an expectant mother through Paul. After the baby was born, the birth mother
decided to place the baby with another family, through a different agency. We had previously paid the
expectant mother’s expenses in the amount of $10,000. Paul, being the generous man he is, willingly
chose to take these expenses upon himself. Paul went above and beyond to console us in our difficult
situation. He was there as a friend and as a facilitator. Paul provided us with the time we needed to
gtieve the loss of this adoption before proceeding with another potential match.

With the adoption of our oldest son through Paul, our experience was nothing short of exceptional. We
immediately connected and fell in love with our birth family. This family communicates with us
frequently and tells us that Pant was good to them and treated them with respect. As our bond with them
was strong, Paul also made personal connections with them and other birth families whom he worked
with. Years after placement, Paul was willing to help this family with some outstanding hospital bills.
Through his actions, you can see and feel his love for the Marshallese people.

After the positive experience we had with our first adoption, we decided to adopt with him again. Our
second birth family is just as amazing and kind as the first. We are so lucky and fortunate to have them
all in our lives. After the successful adoption of our son, our birth mom became pregnant again and they
were matched with a different family. At the beginning of the third trimester, they decided to parent the
baby themselves. Paul was supportive in their decision and helped them move forward.

We hope that the court will consider our letter in support to Paul Petersen, for we have had nothing but
good experiences with him.

Yokwe,

Patrick and Rachel Olsen Chl 0 —_

 
The. Honosable Timothy L, Brooks

= United | i te District Court:

     
 
 

~. 39 Bast cs po 359°
Favela, AR 72701

: ‘To.the Honorable Judge Brooks, 7

 
 
  
  
 
 
   
 
 
  
  
  
   
  

= for takings the time: to. read this letter. i would like to. share my. family” $
Paul | Peterson a and his law firm, specifically relating | to the adoption

referred to Paul bya ritual acquaintance in 2043, My husband
doption journey, and were: feeling lost and overwhelmed.
‘ted her @eperience with Paul and his:firm,; givinga
ne my husbarid and | become more: sure that this was.the
contacted Paul directly and he discussed his: philosophy
hing families with prospective birth families, was
rhe spoke about the. expectant mothers. His extended.
le people through his mission and other encounters
2 truly understood the culture, and respected their practices
xplained to us how important it was for mastofthe -
thers to maintain an open. relationship with the: adoptive families after
suk pl ement, which was important to us ae well; He was very patient indiscussing all
ndand: Land We. felt comfortable moving forward with

 

    
 
  
 
 
  
 
  
 
  
 

 

at nd father, and. encouraged us to hegin
eh THE couple: wasiliving in Arkansas.at the tine,
ant mother didn't speak much Engl ish the father. was fluent, We
them several times, sent pictures, and were able to builda
hem whi le awaiting the arrival of the-baby, Lwas-very. -

roel With the expectant family, knowing that
Ye. family, Unfortu: inately this pregnancy « ended.
ab aroun 16 weeks This was tragic for our family.as well. as the |

id Pa Hs team were: wery. fdndand compassionate to:
Hping us navigate the: expenses: and: complications regarding this

 

 

 

 

 

 

 

 

 

 
nes “We were > eventually inatched again with another expectant mother, who had

coves previ tushy laced a child through Paul's firm with a different family. was. -

ay ti helping me to:feel that this woman had a.good experience

miortable moving forward with die placement. While waiting.
ancy We were contacted | again by our original matched: family,
expecting again and wanted to place with us through Paul, This resulted i in
our family, Ourtwo sons are four months apart: Paul helped
he comp xities ofa double match with patience and professionalism,

to minimize: costs as much as: possible. ‘Both placements were a

e and we ere able to spend precious time with the birth. families
e babies before 4 we traveled. home.

      
 
    
 
 
 
   
   
 
  
   
 
 
  
  
 
 
 
 
   
 
  
   
  
 
  
 
 
   
 
  
 
 
 
 
 

   

 

 

 

Hi rned mne-we decided we would like to grow our family one
oar children being tlose in age, su:we contacted Paul
matched | with another expectant mother, We were:
onths later with an expectant mother who ended up delivering a.

medical complications: Paul was extremely.
oughtfal to our family, and made sure the expectant mother
the medical attention she needed during this: time, Paul and his team:
5 clally to make sure we could still afford. a match and. _
journey culminated in june 2017 with the: match and birth:
vin, Paul made sure my, husband. ‘andl were in clasé contact
mother during her; pregnancy (it was.a late inatch go there were
teOur fanijly arrived in Arizona: before the. delivery, so we were
pec other’ aud she even invited me to come to:
nd hear the heartbeat. After the délivery we were _
eM rth our daughter's birth mother, facilitate through Paul's
‘s with positive feelings all Bround.

 

 

 

 

i ré done growing our family at that point, butin the fall of
rnews that. Our. daugh ter’s birth mom was expecting.
lacing the baby (another: girl) for adoption; He contacted
[ or the birth mother's wish to keep the biological’ siblings.
rit ‘Oo months. later our second daughter was born, Our. farnily:
sas and -we.were able to havea reunion with all three birth. .
veral days: Ib was sucha: positive experience te have our
1S reconnect in person,

 

 

Fh in: ontact with all three birth fomili ies. We send messanes, .
ts. We will forever be: grateful to Paul, Megan, and: histteam -
nto helping our family grow. In every situation we

ere ‘treated with kindness and respect. More importantly, we felt:

i families were treated with kindness and respect. The fact that all .
matches thr ‘ough Paul tells me that they felt comfortable
yi nd. that he was sable to meet their needs aswell. -

 

 
 
  

= shanke you for taking the time to read this letter.Please feel free to
You have any questions. |

Sn

 

 
Nichole Crawford
7131 Estancia LN
Smithfield, UT 84335

November 12, 2020

The Hanorable Thomas Fink
La Paz County Superior Court
2150 N, Congress Drive
Nogales, AZ 85621

Dear Honorable Fink,

| am writing this letter at the request of Mr. Paul Petersen. | am very aware of the charges that
have been filed against Paul, and am saddened by these charges. | would like to share the
relationship which | have had with Paul, and the kind of man that | have known him to be.

I first spoke with Paul in approximately May 2014, regarding adoptions. | had adopted
previously in the year 2000 through a different agency. | was very interested and also nervous
about going through the adoption process again. | asked Paul many questions regarding his
adaption practices, all of which he answered with what | felt were honest and ethical answers
and comparable to my previaus adoption experience. As | continued to talk to Paul, | felt.a
desire to proceed with using him as my adoption attorney with a Marshallese adoption. The
first thing that | really appreciated about Paul is his obvious love and respect for the
Marshallese people and culture. { had also had some experience on the islands, and had grown
to love the islanders and their culture, This was not lost to Paul, and | greatly appreciated and
trusted that about him. This truth has become more and more evident to me as the years have
progressed, and as | have adopted three Marshallese babies with three different birth mothers,
with Paul as the attorney. They have each expressed their confidence, appreciation and
frlendship that they have with Paul.

With my first adoption with Paul, we were matched with our expectant mom. He gave us her
contact information and encouraged us to build a relationship with her, which we began
immediately. A short time later, it was discovered that the baby had a congenital heart defect
(CHD). At that time, Paul told us that we could pull out of that adoption and he would make
sure that expectant mom was still taken care of, and we would get a full refund of monies. He
encouraged us to fast and pray to get an answer of what is best for our family. We took his
counsel, and feit strongly toe continue with the adaption. We spoke with the cardiologist in
Arkansas, where expectant mom was living. He counseled us to have the expectant mom move
closer to where we resided in Utah, so that baby would be in a hospital closer to us, and have
her own team of doctors. Again, Paul was very concerned for our family and for expectant
mom.. He assured us several times that we were under no obligation to follow through with
this adoption if it wasn’t in the best interest of our family. We proceeded, and he helped our
expectant mom to understand her options and she made the decision to come to Utah and
reside at my neighbors home for the remainder of her pregnancy. He knew that expectant
mora would not feel comfortable coming alone, so he arranged to have her cousin come with
her at no additional cost to us. He made all of the arrangements for travel. Paul was a huge
support to both of us. | don’t believe that he was licensed in Utah at the time, so he gave mea
recommendation of a credible attorney in Utah to take over our adoption. He waived ail of his
legal fees up to that point, because he recognized the financial burden this would place on our
family. He continued to be a support and friend to both us and our birth mom as the birth,
adoption, subsequent hospital stays with many surgeries, and the passing away of our angel
baby at 6 months of age. | never felt forgotten or abandoned by Paul, and from conversations
I’ve had with our birth mom, | know that she feels the same, | had five weeks of being with my
daughters birth mom every day, and we grew very close. During this time, we were able to
have deep and meaningful conversations. During one of these conversations, | asked her some
very hard questions about why she was placing her baby for adoption, and if she ever felt like
she was being forced by family or by Paul. | was also with her when she relinquished her rights
as mom, when similar questions were posed to her. She was adamant that her decisions were
hers, and that adoption was what was in the best interest of her baby.

My second experience with adopting through Paul was in 2016, and much less eventful. During
that same time, | expressed to Paul that ! felt there were two more babies, not just one, but
that | couldn’t afford to adopt two more times. He told me he thought | must be crazy — all in
fun of course. We were matched in 2016 with an expectant couple from Arkansas who had
placed before, and had approached Paul with the desire to place again. Again, he gave us each
" other's contact information and encouraged us to start building a relationship with them. This
adaption experience was seamless and we still have.a beautiful relationship with this family.

When our second adopted baby was just six days old, Paul called me to tell me that he had a
situation that may indeed be the crazy that we were looking for, if we really wanted to adopt
two babies so close in age. He shared this experience with me as follows: He had a Marshallese
woman approach him asking him if he could help her best friends orphaned daughter, who was
17 years old, pregnant and alone on the islands. This expectant, underaged, orphaned gir!
wanted to come to the states, place her baby for adoption, and live with her mother’s friend in
Arkansas. Paul expressed to her that the state of Arkansas had laws that would not allow that
since she was a minor and she would need parental consent to place. He told her he was
unable to heip her, As time passed, and he worried for this expectant mom who was alone, and
the memory of our family and the conversation we had about feeling like there were two
babies, came to his mind. He looked into Utah law regarding minors and adoption, and found
that they did not need parental consent in Utah. He knew that our family was already
comfortable with having expectant moms live with us, and that we already knew what to.
expect. He then approached us with this situation and again asked us to pray about it and
make the decision that was best for our family. We readily agreed to take this young girl, and
her mom’s friend into our home and care for her during her pregnancy and the birth of her
baby. We retained an attorney in Utah, and again Paul waived his legal fees for this adoption.
| have had opportunity to spend a lot of time with my birth families, and they have each
expressed their trust, respect and love for Paul. i have asked my birth moms about their
experiences with Paul, and they only have good things to say. However, they are
understandably nervous to be involved and share their experiences. | have witnessed both on
the islands and in my home, that the Marshallese culture is very different than American
culture in regards to living arrangements, families and adoptions. Paul knows and loves their
culture more than most Americans would, which opens the door for the Marshallese people ta
love and accept him.

| have experienced some of the intimate details that are at play with adoption. | have four birth
moms, three of which are Marshallese. These birth families are my family now, with continued
communication, visits and friendship. Paul has been an integral part in helping our family to
come together. He genuinely cares for his families, both the adoptive family, the birth families,
and the adoptees. He has encouraged a continued relationship with our families, and them
with us. He went above and beyond anything that was expected of him as legal counsel, for
both our family and our birth families.

Thank you for allowing me the opportunity to share my experience with Paul Petersen. | have
nothing but highest regards for Paul, as a man, an attorney, and a friend to me and to my birth
families.

Sincerely,

Nichole Crawford
4

Cyt Ee
ee
pale

 
 
on mn NAR tierce

Raw EG

fe the Maser Timothy b. Soooke
‘Westen Dated of aekesan

BS fea Migenips Roo: 0
Payettevily, Ak FEAL

ihatge Genehs,

‘One ane ering Gh better qn butadl af que atomay, Pagd Petersen whe tacitated £ adoptions har git
feonty beginanng in BAG. Wie eos fae as bie comer ger aaparionggs wrth he Petecaen ana
eranasuune bo SAT yo deeming, ‘To be lelel, Gut to the point, hte, Patersrn cue hinaelt on
Srotierinnel enpnnepe mack: sonp of they way ducing te adtintion peers, Me was eatqtanly loneceredn
tnt Swe ting of tee Biogas! pacers, proving trans ane sists an dommavatrotea the

in ble aetinis Riedy. Wie monet charred snething thas woold be 9 winter
af Warts othics. (hes thee comdeary, Ric coments anal have fps ts clonty, cot bach wkles wane evidiert
sie RS Deiaeal eppreach mashing aay both blegicl pares a0 Ringo parrots wore fated
aed felis ie. We was mama cheas bm at that aang on wetialdg be “Ugh 8
ehglpglcael purge sealed to-erapinaie ipeafheganet welts donde cihiia”y Ry Sharoaatty thee peat, raicas
Debts @ taney sat teh $3 tapeclence Cae us sg fanidly, ab we have eentuend relat
weit ail ny chilivaw’s pangets, wheter Fhe w Moth mnodius a bits mayne and Rother,

ie caer aot hein to eset cc retin ta Me Petecwum and fin stall for beingian these adnatien
ies. Beat, Five hat bene adiream aoene true forqur teeny, Ws age T j

ch eons asndracte, a rexnere ta bebokd ‘ila toattiawis hat Me, Peternee has shane his best ta geeperve

the sights ang Gaaagelty of Mi tensa that he tas wordt eth, Sieatenss, oe

feeve bean evihiet 29 wt dn mach adoption that we've capstone,

We feelin Denused ta keavg found neat worked wate Ate, Petertgs, The happlent that Nae opine inde. der
Sees ie wine 8,

 

 

 

 
 

   

   

   

 

 

Salt get Neate Pye

  

(ne i (3/29

jhatcta, Prkeee ips) ze
The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas

34 East Mountain, Room 539
Fayetteville, AR 72701

‘The Honorable Timothy L Brooks,
I write this letter in support of Paul Peterson and all he has done for my family.

i met Mr Peterson five years ago when we were beginning the adoption process. He came highly
recommended from # frend and calleague who worked with him on three separate adoptions.

From our first inferactions, Mr Peterson was genuinely interested in us and in the birth mothers
he worked with. He strived to find the perfect fit, and wanted the best for the babies. His
integrity and high moral standards were evident from the start. He and his fien walked us
through the entire process, and they were always professional, answering all our questions
honestly.

We warked with Mr Peterson on the adoption of both of our sens and | could not be happier, We
were able fo arrange meetings with the birth parents prior to bath adoptions. Both families have
lived in Arkansas for years. The birth parents were entirely on board and understood exactly
what was to entail with each adoption. We continue to keep in touch with them through letters
and visits, They are part of our family now too.

Mr Peterson was always courteous and respectful af us and the birth mothers. | would work with
him again and highly recommended him to other adoptive families without any reservations,

 

 
November 16, 2020

The Honorable Judge Brooks,

We have been a part of the adoption community for over thirteen years. During that time,
we have been blessed to adopt three of our five children. Our first adoption in 2009 was through
a private adoption agency. In 2013 and 2017, Paul Petersen was our adoption attorney for two
private placement adoptions. These two adoptions were very different from each other.

In 2013 we met a struggling, young mother with three children. She had a three-and
half-month-old baby boy who had recently been diagnosed with Down Syndrome. He was in the
iCU being treated for pneumonia and heart failure due to an AV canal heart defect. She was
looking for a family who was open to a biracial child with Down Syndrome. She had no husband,
and the father had recently abandoned her. She was unemployed and a member of the Tohono
O'odham tribe. By her own admission, her family were all struggling addicts, and she was
praying to find a family who would truly love her son as she did. We were blessed to be that
family, but before doing so we needed to find a lawyer to proceed with the placement.

We called many different agencies and adoption attorneys, and the name that was
highly recommended to us multiple times was Paul Petersen. We contacted him and he was
upfront and honest that he had never done a tribal adoption before, and he would need to
consult with other ICWA lawyers to know how to proceed. He did so, and within a few days, we
had signed papers with the birth mother and were able to go and stay in the hospital with our
son.

A major aspect of private adoption is the cost. Anyone who starts down the road of
adoption finds out very quickly just how expensive it is and the many different complex factors
that make those costs add up. After calling multiple lawyers and agencies before we spoke with
Paul, we had been quoted prices almost three times as much as our legal fees ended up being.
Paul charged us a $3,500 flat fee for our adoption in 2013 and a $4,000 flat fee for our adoption
in 2017. Considering the common private adoption is 30-40k, we were shocked at the relatively
low fee he would receive for his services out of the total cost of the adoption.

Our adoption in 2017 was a placement from a young unwed mother. The birth father
also supported the placement, as he was soon to be wed to another woman. Each of our
adoptions through Paul Petersen, were performed under the strict observance of adoption law.
They were thorough, timely, and a tremendous blessing for the children involved, and to us as
parents. We are very grateful to him and know he cares about the children he has helped place
into loving families.

Our eldest son’s birth mother has lost custody of her other two children and has been in
and out of jail since he was two. Our youngest son’s birth mother just recently had to undergo
open heart surgery and is still unsure of her health and future. We have chosen to have open
adoptions with the birth parents and have witnessed Paul support this kind of relationship and
community among the families he has worked with through the years,
We strongly believe that his intentions are to help mothers and children. He has helped
SO many in a world, where sadly, the most common option that is presented to most birth
mothers, including to one of ours, is abortion. Paul has spent his career helping others and
assisting in a fundamental societal need. He has offered to the mothers and children involved a
way fo change theirs and their child's future. It is imperative that we have different avenues to
help these children and birth parenis. These women have complex individual needs, ranging
from poverty, addiction, medical needs, and often little to no family support. They understand all
too well the reality of the potential future for their child. Through great and loving sacrifice, they
make a new future for the children they bring into this world, We, and thousands of others, are
forever grateful for the contribution of time and dedication Paul has given to these children, and
the courageous women who create a brighter future for them.

Sincerely,

Paul and Jessica Egnew

[oe eur
EXHIBIT C
Douglas J. Wolf Laura Andonie

Assessor we, Chief Deputy Assessor
a EF
“re

PINAL COUNTY

WIDE GROEN OPPORTUNITY

The Honorable Thomas Fink
La Paz County Superior Court
2150 N. Congress Drive
Nogales, AZ 85621

Honorable Judge Fink,
bam writing today in Support of Pau! Petersen, in regard to his sentencing.

in my work as County Assessor, | got to know Paul Petersen over the course of several years, after he had been
appointed to the Maricopa Assessor’s job. During that time, our Assessor association heid monthly meetings and
other events where | personally interacted with Paul many times formally and informally.

For the record, ! have a private sector background of over 30 years duration and have dealt with many people

whose honesty and integrity was suspect. | consider myself to have a pretty reliable instinct for charlatans and
grifters.

In all those interactions, never once did | detect a hint of guile of deceit regarding any aspects of his business or
personal life. Quite the opposite. When the topic of his outside adoption business came up, he was very
forthright and transparent as to how the business worked and his role. Never did he mention the fees involved as
the prime motive for his activity. Rather, it was presented as a way to serve both his fellow Americans in need
and assist the adoptive children asa way to escape a life that would be predictably very difficult. lf there was any
hint that this business had a seamier aspect or was possibly illegal, was never raised.

Paul was always available to his fellow elected officials regarding assessment issues with an attitude of true
interest and concern. The citizens of Maricopa County were getting great service under his administration and
the charge that he may have been neglecting his public duties is utter nonsense,

Finally, | am concerned that after 10+ years of running his business in the open, suddenly the entire operation is
considered a criminal enterprise. When Paul was appointed, it is my recollection that the Maricopa Board of
Supervisors were made aware by Paul of his outside business which is allowed under the Arizona Constitution.
So, if the Board or the Maricopa County Attorney or the Arizona Attorney General had any concerns about his
business they had ample opportunity to raise the issue at that time. They did not.

ASSESSOR
31 North Pinal Streas, Building E, PO Box 709 Florence, AZ 88132 T 420-866-8361 FREE 888-431-1311 F 520-868-9953 wen. pinglccuntyaz gov
Judge Fink, your job is to see justice done based on the facts before the bar. Justice involves punishment for
crimes and deterrence. In my opinion, the loss of his job, his law license, family, personal and professional

reputation and whatever materiai gain he may have had to this point is punishment enough. Justice will not be
served by confining Paul to a prison.

Thank you for taking time to review my letter.

 

2
ASSESSOR

31 North Final Street, Building &.PO Box 709  Ficrence, AZ BSt32 «7 520-866-6361 FREE 4B8-431-1311. 520-858-6353 Wie. pinalcounlyaz gov
November 12, 2020

The Honorable Timothy L. Brooks

US District Court —- Western District of Arkansas
35 E. Mountain, Room 559

Fayetteville, Arkansas 72701

Dear Judge Brooks:

This fetter is in support of the Honorable Paul D. Petersen, former elected Assessor of Maricopa County,
Arizona.

| have known Mr. Petersen since June of 2006. When | came to the Maricopa Assessor's Office at the
request of the former Assessor, Paul was my employee. But when he was appointed Assessor in August
of 2013, | became his employee. We had a unique professional relationship to say the least.

Having served at the federal, state and local government levels in my over 35-year career, | can tell you
Mr. Petersen is the type of leader that any public servant would want to work for in their career. Mr,
Petersen always showed kindness and compassion in his public dealings with the Assessor's staff and
with the public for which he served. | can only think of one occasion where he showed overt frustration,
but he got over it in a quick minute, and then apologized to me and another direct report who happened
to be the bearers of the bad operational news.

When we traveled in the community, Mr. Petersen was always very gracious and accommodating to all
the citizens and other elected officials. No question or concern was too small to be answered and when
it was a big or major issue, he studied it to come to the right public position and then got back to the
individual promptly with his decision.

Mr. Petersen was an asset to the Assessor's Office and we always met our statutory mandates, Every
independent audit of the Assessor’s office fram 2006 to 2020, even three after Mr. Petersen’s arrest,
confirmed the findings of a well-run office (Maricopa County Internal Audit, County Attorney's Outside
investigation by Mitchell, Stein, Carey, Chapman, and Bill Wiley’s Interim Administrator’s Final Report to
the Maricopa Board of Supervisors). Mr. Petersen should get much of the credit from the public for
those reports.

When Mr, Petersen was first in federa! custody, | was one of the contacts he called. He first asked how |
was doing with the news of his arrest and then asked about the office’s operations. It struck me, given
what was occurring in his life, how he could be thinking of the office versus the millions of other
thoughts he would be having about his situation. It was just another example of his character and the
fact he cared about his responsibilities.

| know Mr. Petersen’s public service also extended in other facets of his life. Mr. Petersen is a devoted
member of his faith and he served in many church capacities, including teaching the Boy Scouts
government and civics badge requirements. He especially would like to tell me how the previous
Assessor would corner him after church and give him advise on how to handle unique assessment issues
we were dealing with at the office.
Page 2

Although | did not know any of the legal intricacies of how Mr. Petersen went a foul of the law, iam sure
the damage that has been done because of the governments legal actions and the plea agreement that
has been put forward to you has done more to his personal well-being, his family relations, and his
standing in the community and is a punishment far greater than any long sentence in a correctional
facility could remediate.

| ask that you use your judicial discretion and find that Mr. Petersen serve the least amount of time ina
correctional setting as the law requires. Thank you for your service and consideration,

sincerely,

 

Tim Boncoskey
November 24, 2020

The Honorable Timothy L. Brooks
United States District Court
Western District of Arkansas

35 East Mountain, Room 559
Fayetteville, AR 72701

To: The Honorable Timothy L. Brooks

My name is Scott Whitener and J am writing on behalf of my friend, Paul Petersen. | have
known Paul my entire life and count him as more a brother and family member than a friend. Paul isa
loving, caring and thoughtful individual, who has been there for me throughout my life. We have
known each other since we were toddlers and grew up attending the same schools, boy scout troops
and church together. As teenagers we achieved the rank of Eagle Scout and served as missionaries
for our Chureh. Afterwards we attended college together, both of us continued through graduate
school, met our wives and have raised our families together. We know each athers strengths and
weaknesses and have a trust and love for one another that only comes from a lifetime of shared
experiences, Because of our background, | believe { provide a unique and in depth perspective into the
character of Paul Petersen.

From a young age we were taught the importance of family and service to others, As young
boy scouts we learned the Scout Law and its principles became part of Paul's character: Trustworthy,
Loyal, Helpful, Friendly, Courteous, Kind. Paul is aliofthese. it was these traits and the desire to
serve the Lord and others that led to Paul's decision to volunteer as a missionary for two years. Paul
did not receive any pay for this service, instead he payed hisown way. Asa missionary, Paul learned to
love and care for the Marshallese people. He taught the people of the Love God has for them and the
importance of family to happiness in this life. Paul learned that he had much in commen with the
Marshallese who also believed in strong nuclearfamilies. At the same time, | racail Paul telling me of
the struggles of many young single mothers trying to raise children on their own, wishing their
children could have more opportunities, away from the limited prospects on their islands.

Paul returned from his misslan with a desire to continue to serve the Marshallese peaple he had
come ta love, it was this desire and love of families that led Paul te begin facilitating adoptions for
Marshallese children, to loving parents, here in the United States. Nearly twenty-five years later, Paut
has helped to fulfill the hopes of and dreams of hundreds of parents, Birth moms are grateful for the
love given their children and the subsequent opportunities for a better life here in the United States.
Adoptive parents are happy and appreciative for the addition of these wonderful children in their lives.

i personally know families wha have worked with Paul and are eternally thankful for the blessings of
family and love he helped them obtain through the process of adoption.

it is important to recognize, that despite the various charges and outlandish claims regarding
Paul and his adoption practice, not one of these adoptions has been declared illegal. None of these
adopted children were taken away from their adoptive parents and returned to their birth moms.
Why? The reason is obvious. The adoptions were legal. All parties were willing anc acting of their
own volition and accord. No individuals were harmed by the actions of Paul Petersen.

Considering this, the injured parties in Paul's case become, the Federal Government and the
State Governments of Arizona and Utah. Throughout this case the State of Arizona has put forth every
effort te torment Paul and his family. He was arrested at gunpoint, in front of his wife and children, on
the side of the road while driving his family back from vacation. His family's assets were seized,
eliminating Paul's ability to defend himself, or care for his family. The State of Arizona is fully aware
that Paul's family had multiple sources of income, including his fourteen year career in the Maricopa
County Assessor's office and his wife's personal business asa realtor. ‘Yet they made no distinction
between the assets, extinguishing his families ability to pay their mortgage, or even put food on their
table. His family had to rely on the charity of others just to eat. As a result of this stress and in an
effort to provide far their children, his wife made the nearly incomprehensible decision to end their
marriage. This allowed their assets to be divided, so she could pay for her family's upkeep. Paul's
assets remained seized by the State of Arizona and he was unable to further defend himself, Paul was
told he was facing 15+ years in prison with the Arizona Attorney General threatening to enact escalation
of sentencing laws, notwithsatnding Paul has never been convicted, or even charged with a crime until
this time.

Confronted with this prospect and because of the love Paul has for his children and family, Paul
made the difficult decision to plead guilty. He simply could nos risk being separated from them the
remainder of their childhood. As part of his guilty plea, Paul agreed to pay restitution to the States of
Arizona and Utah. With his guilty plea the State of Arizona released his assets. As of this time, Paul
has paid in full the monies required to the States of Arizona and Utah per his plea agreement. Paul has
closed his adoption practice and forfeited his Law License. Further, these charges resulted in his forced
resignation from his position as the Maricopa County Assessor.

Through Paul Petersen's efforts hundreds of loving and caring homes have been created. Sadly,
his life and farnily have been torn apart. Honorable Brooks, as you deliberate Paul's case, | ask that you
find mercy on my friend and brother, Paul Petersen. Observe the retribution that already has been
meted, the suffering he and his family have gone through. Consider his inability to repeat these
offenses. Is further incarceration, much jess lengthy incarceration, necessary to punish, or reform
Paul? |s his case a widespread crime, that he needs to ba made an example of to deter other
offenders? | believe the answer to both of these questions is a resounding NO. (respectfully ask that
you please accept this fetter in your deliberation of his case and find leniency in your judgements as you
sentence him.

Thank you for your time and consideration,

Scott Whitener, DMD

Se
Daniel R. Moody

(650) 847-0324 dan@danielrmoody.com17030 Sonoma Rdg, San Antonio, TX 78255

November 11, 2020

The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas

35 East Mountain, Room 559
Fayetteville, AR 72701

RE: Paul David Petersen Sentencing

Dear Judge Brooks,

| have known Paul for roughly 20 years. We first met at Arizona State University in 2001
when he was a law student and | was an undergraduate. We both shared an interest in politics
and had many interactions through our work in student government and working in Arizona
politics. Where { really got to know Paul, however, was working with him closely on his dad’s
2002 campaign for Arizona State Treasurer. We spent many days and nights together working
on getting his dad elected, including the night before the primaries when we drove around
literally all night long to place signs at polling locations for the following day.

Since that time, Paul and his family have been like family to me.

Over the years, I’ve had many conversations with Paul about life in general and how he and
his family were doing. | knew he helped families looking to adopt children and mothers looking
to have their babies adopted, but he never brought up the financial aspect of that work with
me: in any conversation, he would talk about how great it was to work with these families
because everyone wins. in fact, | recall a conversation vividly where Paul said, “You know, a lot
of lawyers have to deal in a zero sum world. I'm giad that | get to work in situations where
everyone wins in every single case. | never have to share a client's pain of losing.”

When | read the first article published about Paul and his adoption business, | was stunned
at the allegations. That wasn’t at all the Paul | knew, and the next time we met up for lunch, |
asked him about it. The way Paul explained it all to me, | know that in his heart of hearts, he
didn’t view anything he was doing as illegal, certainly not child trafficking. | know Paul simply
thought he was helping people.

Paul’s an imperfect human; we all are. i’m sure he’s made mistakes, and 1 don’t know all the
facts of this case to know what mistakes he made here. What | do know is that Paul is not a
child trafficker. Paul isn’t an evil person; he’s a good person: flawed, but good.
Daniel R. Moody

(650) 847-0324 dan@danielrmoody.com17030 Sonoma Rdg, San Antonio, TX 78255

Paul has been a great friend over the years. He’s helped me with legal matters to set up
companies and handle minor legal issues/filings for me. He’s been around for advice and
support. And I’ve been able to see him become a father —a great father.

it pains me to think of his children growing up with their father in jail. To think of the taunts
they'll likely get from bullies, now and into the future. To know that they'll one day find the
articles written about their father and have questions about him the same as ! did when I first
read them, except they won’t be able to have a conversation with him shortly thereafter

because he’ll be in prison. What thoughts will fester in their minds about their dad that they
won't be able to address?

And ail of this for what? Because Paul helped place children with parents who love them
and helped mothers improve their lives by putting their children up for adoption. Because Paul
was doing this while an elected official so it made for a great salacious headline politically-
minded prosecutors could use to show they’re tough on crime.

This may make great headlines, but this is about a man’s life, not headlines.

As you consider sentencing Paul, | ask that you please think of his children. Paul didn’t
traffic children: he helped pregnant mothers put children who'd otherwise have grown up in
rough conditions into homes with parents who love them and have the means to give them a
better life than they'd otherwise have had. |s it fair to impose a harsh punishment onto Paul’s
children for that? Because that’s the effect of imposing a harsh sentence on Paul: it’s harsh
punishment for his children. Punishing one set of children as restitution for improving the lives
of dozens of children doesn’t seem like a just outcome.

| hope that you will impose the minimum sentence in terms of jail time on Paul. | know he’s
not a risk to society back on the streets, and the mininum jail time would be justice served.

Sincerely,

pos G Ube
November 13,2020

The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas

35 East Mountain, Room 559
Fayetteville, AR 72701

Rebecca C. Russell
3535 East Covina Street
Mesa, Arizona 85213

Dear Judge Brooks,

1am sending this letter requesting leniency on behalf of Paul Peterson, who has plead guilty in
your court and who will be sentenced on December 1, 2020.

| have watched Paul grow Up from an early age and have interacted with him basically his
whole life. He like all of us is not perfect, but like all of us he has grown and learned from his
experiences. | have watched him with his family, | have watched him in business, and | have
watched him run for office and serve the citizens of Maricopa County as their Assessor. |
believe he has a good heart and a desire to do the right thing. ! understand what he has done
to be standing before you in court and | cannot tell you all the reasons for his actions. |
understand adoptions can be particularly challenging for the birth parents. However, | have
Seen some of the families whose lives have been made better thru the adoptions Paul has
been involved with and | know of the love that exist in these homes.

Paul has been a family friend and helped us over the years. During my father's final 6-week

iong illness, Paul Stepped up and helped our family manage both personally and professionally
during an incredibly chailenging time.

| believe Paul regrets his actions and will not repeat them again. | believe he has learned from
his legal challenges and will be a better man moving forward. | believe his family, especially his
children will be better off if he is able to be there to assist as they grow up and mature. | ask
you to be lenient in sentencing Paul and please recognize that the time he may have to serve
in prison comes at a cost to not only him, but his family and loved ones. Thank you for taking
the time fo read my letter. | can be reached at 602-762-6950.

Sincerely,

Rebecca C. Russell
nin mnt tt mcr mente esr RANE DA EM tetiblta eat og

November 11, 2020

The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas

35 East Mountain, Room 559
Fayetteville, AR 72701

Dear Judge Brooks,

| am writing this letter on behalf of my good friend Paul Petersen. | have known
Paul and his family for many years. My wife and I have been good friends with
both Paul’s and his wife’s parents for a good many more years.

| have always supported Paul du ring his campaigns for public office. | believe he
has been an outstanding Cou nty Assessor. Until the allegations surfaced
regarding his adoption business, one would be hard pressed to find any
complaints about his time serving as the Assessor, Usually when one is doing
good things in public service, not much shows up for public scrutiny, and that is
the way it was with Paul. One would hardly know he was County Assessor
because of the great job he was doing.

There were several times when my business was having difficulty ironing out
some mis-understandings with his office, so | would reach out to Paul and he
would work with his staff to help us come to a reasonable resolution. Things did
not always work out exactly the way | wanted, but at least | knew there was effort
to try and see things from my perspective. It was nice to have an elected official
that would give great customer service.

Because of the type of person | know Paul to be, | find it unbelievable that he
would be invaived in a dishonest scheme to de-fraud the government and take
advantage of these pregnant mothers. It is just not who Paul is, and | firmly
believe that he only had the best interests of these mothers and their future
babies in trying to secure loving homes for these babies. | am sure lam not the
only person who feels this Strongly about Paul’s character.

 
 

Paul has been a great husband and father. He has always been Involved in the
details of his children’s lives. Ca mping trips. family vacations, all were a big part
of the Petersen family. | know the excruciating pain these legal issues have
caused the family. | would hope and pray for leniency and justice as you consider
the sentence that you will impose on Paul.

May.God bless you with infinite wisdom, understanding, and unconditional mercy

as you deliberate this important matter. Thanks for your service to our country in
your-capacity as a judge.

Cow . Ke trom

 
November ]1], 2020

The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas

35 East Mountain, Room 559
Fayetteville, AR 72701

Re: Paul Petersen
Letter in Support of Paul Petersen

Dear Hon. Timothy Brooks,

The purpose of this letter is to provide a character reference for Paul Petersen, whom | have known
as a friend and colleague for over 35 years. As you consider what sentence to impose on Paul, [ ask you to
take my experience and personal knowledge of Paul into consideration.

i first met Paul as a little kid who had moved into the neighborhood and did not know anyone. Paul
went out of his way to befriend me and make me feel welcome to the neighborhood. Paul and I were in
the same Boy Scout troop, church youth group, and youth sports. My friendship with Paul has lasted
through elementary school, junior high, high school, and into our professional careers, Paul has always
been a friend and a person for whom | have great admiration and respect.

As Paul was going through law school, we were roommates and I was contemplating applying for
iaw school and becoming an attorney. Paul gave me encouragement and advice on how to approach the
process. His advice helped me understand what | needed to do and gave me confidence to pursue my goal.
| am now General Counsel at a company and I am licensed to practice law in three states. My life and the
life of my family was truly blessed by my decision to become an attomey, and Paul’s encouragement and
advice played a part.

in my personal life, my wife and | experience infertility problems early in our marriage. We
suffered through multiple miscarriages, As you can imagine, when you want to become parents and you
think you cannot it creates a great deal of heartache and pain. We began to explore adoption as an option
for us to achieve our dream of becoming parents. Paul was a strong advocate for adoption and gave
invaluable insight into the benefits of adoption. Paul was able to explain how the lives of the birth mother,
child, and adoptive parents were all blessed by adoption. You could tell it was a passion for him to bless
the lives of people through adoption. We were in the process of becoming certified for adoption, when my
wife became pregnant with our first daughter. We now have three children of our own, but we both strongly
believe that adoption is a wonderful option for creating families. Part of that belief comes from seeing
Paul’s passion for adoption and seeing others benefit from adoption.

Paul is a good person. Since I’ve known him for decades, | truly believe bis actions represent an
aberration that he will never repeat. Paul is a great friend, conscientious citizen, and loving father to his
children.

Thank you, Your Honor, for taking these thoughts into consideration as you deliberate on the
appropriate sentence. I stand ready to offer further support to Paul.

 
November 11, 2020

To: The Honorable Timothy L. Brooks

My name is Scott Whitener and | am writing on behalf of my friend, Paul Petersen. | have
known Paul my entire life and count him as more a brother and family member than a friend. Paulisa
loving, caring and thoughtful individual, who has been there for me throughout my life. We have
known each other since we were toddlers and grew up attending the same schools, boy scout troops
and church together. As teenagers we achieved the rank of Eagle Scout and served as missionaries
for our Church. Afterwards we attended college together, both of us continued through graduate
school, met our wives and have raised our families together. We know each others strengths and
weaknesses and have a trust and love for one another that only comes from a lifetime of shared
experiences. Because of our background, | believe | provide a unique and in depth perspective into the
character of Paul Petersen.

From a young age we were taught the importance of family and service to others. As young
boy scouts we learned the Scout Law and its principles became part of Paul's character: Trustworthy,
Loyal, Helpful, Friendly, Courteous, Kind. Paul is all of these. It was these traits and the desire to serve
the Lord and others that led to Paul's decision to volunteer as a missionary for two years. Paul did not
receive any pay for this service, instead he payed his own way. Asa missionary, Paul learned to love
and care for the Marshallese people. He taught the people of the Love God has for them and the
importance of family to happiness in this life. Paul learned that he had much in common with the
Marshallese who also believed in strong nuclear families. At the same time, | recall Paul telling me of
the struggles of many young single mothers trying to raise children on their own, wishing their
children could have more opportunities, away from the limited prospects on their islands.

Paul returned from his mission with a desire to continue to serve the Marshallese people he had
come tolove. it was this desire and love of families that led Paul to begin facilitating adoptions for
Marshallese children, to loving parents, here in the United States. Nearly twenty-five years later, Paul
has helped to fulfill the hopes of and dreams of hundreds of parents. Birth moms are grateful for the
love given their children and the subsequent opportunities for a better life here in the United States.
Adoptive parents are happy and appreciative for the addition of these wonderful children in their lives,
| personally know families who have worked with Paul and are eternally thankful for the blessings of
family and love he helped them obtain through the process of adoption.

it is important to recognize, that despite the various charges and outlandish claims regarding
Paul and his adoption practice, not one of these adoptions has been declared illegal. None of these
adopted children were taken away from their adoptive parents and returned to their birth moms.
Why? The reason is obvious. The adoptions were legal. All parties were willing and acting of their
own volition and accord. No individuals were harmed by the actions of Paul Petersen.
Considering this, the injured parties in Paul's case become, the Federal Government and the
state Governments of Arizona and Utah. Throughout this case the State of Arizona has put forth every
effort to torment Paul and his family. He was arrested at gunpoint, in front of his wife and children, on
the side of the road while driving his family back from vacation. His family’s assets were seized,
eliminating Paul's ability to defend himself, or care for his family. The State of Arizona is fully aware
that Paul’s family had multiple sources of income, including his fourteen year career in the Maricopa
County Assessor's office and his wife's personal business as a realtor. Yet they made no distinction
between the assets, extinguishing his families ability to pay their mortgage, or even put food on their
table. His family had to rely on the charity of others just to eat. As a result of this stress and in an
effort to provide for their children, his wife made the nearly incomprehensible decision to end their
marriage. This allowed their assets to be divided, so she could pay for her family's Upkeep, Paul's
assets remained seized by the State of Arizona and he was unable to further defend himself. Paul was
told he was facing 15+ years in prison with the Arizona Attorney General threatening to enact escalation
of sentencing laws, notwithsatnding Paul has never been convicted, or even charged with a crime until
this time.

Confronted with this prospect and because of the love Paul has for his children and family, Paul
made the difficult decision to plead guilty. He simply could not risk not being separated from them the
remainder of their childhood. As part of his guilty plea, Paul agreed to pay restitution to the States of
Arizona and Utah. With his guilty plea the State of Arizona released his assets. As of this time, Paul
has paid in full the monies required to the States of Arizona and Utah per his plea agreement. Paul has
closed his adoption practice and forfeited his Law License. Further, these charges resulted in his forced
resignation from his position as the Maricopa County Assessor.

Through Paul Petersen's efforts hundreds of loving and caring homes have been created, Sadly,
his life and family have been torn apart. Honorable Brooks, as you deliberate Paul's case, | ask that you
find mercy on my friend and brother, Paul Petersen. Observe the retribution that already has been
meted, the suffering he and his family have gone through. Consider his inability to repeat these
offenses. 1s further incarceration, much less lengthy incarceration, necessary to punish, or reform
Paul? ts his case a widespread crime, that he needs to be made an example of to deter other
offenders? | believe the answer to both of these questions is a resounding NO. 1 respectfully ask that
you please accept this letter in your deliberation of his case and find leniency in your judgements as you
sentence him,

Thank you for your time and consideration,

Scott Whitener, DMD
November 11, 2020

Honorable Timothy L. Brooks

United States District Court

Western District of Arkansas

John Paul Hammerschmidt Federal Building
35 East Mountain, Room 559

Fayetteville, AR 72701

Dear Judge Brooks,

My name is David Sobieski, and I am the retired Director of the Maricopa County STAR Call
Center. I served in this position during Paul Petersen’s tenure in the County Assessor’s Office
which began in 2005, Knowing Paul as I do, I was flabbergasted to hear about his federal case.
Paul was always a stickler for following the letter of the law, so this case is certainly out of
character for him. Your Honor, I am thankful for this chance to submit a character reference
letter in support of leniency for Paul,

My responsibility as Director was to provide all the telephone customer service for four elected
officials of Maricopa County. I provided this service from 1996 until I retired in 2017. One of
the Departments I served and worked closely with was the Maricopa County Assessor. During
my time as Director, I met frequently with Paul Petersen. I worked with Paul first in his capacity
as Public Information Officer, and second in his capacity at Maricopa County Assessor. In both
positions, I would update Paul on the status of calls into his office.

As PIO, he was engaged in working with the public. He took all media calls, as well as difficult
taxpayer calls from the STAR Call Center. I do not recall any time where he refused to take a
call when asked, He made sure that, as front line to the public, my team had all the information
that we needed. That level of Support meant a lot to all of us at the STAR Call Center. In
addition, Paul conducted himself in a gentlemanly manner at all times. He was friendly, straight-
forward, professional, and never spoke coarsely.

As Assessor, he always made time for me, even if I stopped by unannounced. He wanted to
know what his constituents were calling about, and how well his constituents were being served.
As Director of his Customer Service, I profiled the calls to his office and sent Paul the details of
each one. He looked forward to reading those, and often called to ask about a particular call that
caught his attention. It was important to him to serve the public as well as possible.

Paul also understood the importance of our role at the STAR Call Center. If] asked him to stop
by and meet all the agents, he would happily come over and thank everyone in person. Paul was
very well-regarded by the employees, by the Board of Supervisors, and by the elected officials

 
who served with him. Plus, Paul graciously stepped up to be the emcee of my retirement party.
His enthusiastic presence made the event more fun and meaningful to me after my long career.

On a personal level, it was obvious that Paul loved his family. I watched his family grow during
his time at the Assessor’s Office. It was clear to me that between all the photographs in his
office, and how would smile when I asked about his wife and kids, that his family was the center
of his world. If the circumstances were right, I would happily work with Paul again in the future.
My experience with Paul was 100% positive. I am certain that he will find new ways to be of
service to our country in the future.

Your Honor, please keep my letter in mind as you determine Paul’s sentence.

Resp

David Sobieski
P.O Box &78

Carefree, AZ, 85377

 
  

 

 
November 10, 2020

The Honorable Timothy L. Brooks
United States District Court
Western District of Arkansas

35 East Mountain, Room 559
Fayetteville, AR 72701

Dear Honorable Judge Brooks,

I am writing today on behalf of Paul Petersen. Paul is one of the most genuine and sincere
people I have ever known. He is man of exceptional character who is hardworking, loyal, and
family oriented,

I have worked closely with Paul for over thirteen years (2006-2019) and found him to be
principled with a strong sense of values, a concern for others, and a passion for public service.
Paul became my trusted friend who would always lend an ear, and 1 could count on him to be
there to share my troubles or my celebrations.

As Paul's assistant for six years, I recognized his commitment to his office and to the
community. Paul's cheerful personality and people skills always enabled him to work through
the most challenging and difficult situations successfully. His colleagues, staff, and friends

would often come to him for professional or personal advice and he would always make time
for them,

Paul is a great person, a wonderful friend, a phenomenal father, and an exceptional leader! I
am truly grateful to have been able to work with him and call him my friend.

yy

( duon thal “ede,

“Dawn Humphrey
3078 W. Abraham Lane
Phoenix, Arizona 85027
 

Andrew Victor
6249 E Rase Circle Drive
Scotisdale, AZ 8525]

November $1. 2020

The Honorabie Timothy L. Brooks
United State District Court
Western DIstrict of Arkansas

35 East Mountain. Room 559
Fayetteville. AR 72701

Dear ludge Brooks.

[This is a copy of the letter | sent to The Honorable Thomas Fink, La Paz County. Arizona
Superior Court}

1 would like to submit this letter to you for two reasons: as a form of character witness for Paul
Petersen. and to express my opinion on what could come during his sentencing. [ am not going to
speak on the merits of the case: he has plead guilty to the indictments against him. Having been
in a civil suit myself. | can understand the calculation one takes in the merits of surrendering (or
not) to a process or case because of the negative externalities it may cause to loved ones, assets.
and resources. What | would like to reflect on are three parties to this case: the State (which
represents my interests). Paul. and Paul's close family. especially his four children.

(Having re-read this letter. | must apologize for attempting the role of Poionius from Hamlet.
While [ may advise that ‘Brevity is the soul of wit. ] must admit that my letter is a bit
lengthy. Regardless. 1 think it worth the read.)

What I have found to be true about Paul's character:

} met Paul through mutual acquaintances in December of 2019 not knowing anything about him.
his arrest. or his case. We were paired up in a round-robin doubles tennis match and connected
immediately. I found Paul to be competitive. supportive. gracious. and endearing - outside of his
backhand - all qualities one would want as a partner on the court. We spent time talking after.
and { felt like we were at the beginning of a lifelong friendship -- and | still do. We made pians to
have lunch a few days later.

At that lunch. Paul let me know what was going on in his life with his legal battles. his marriage.
etc. A couple things really stuck out for me that day when | reflected on that lunch to my

wite. First. Paul's emotional intelligence for being able to navigate what [ can only imagine to be
the most trying period one could have in their life: and second. reflected by his sentiments
similar to mine about our developing friendship. his bravery in sharing with me the ugly
elements that were going on in his life.
Since that lunch, | have gotten to know Paul well. as well as his four wonderful children. He.
without any doubt. is a thoughtful and caring father. I. myself. am a father of two boys (15 and
22). and [ have watched Paul show brilliant patience with his children in the middle of sheer

pandemonium. {n the last 11 months. observing his relationships with his children, has been an
absolute joy.

I think Paul is a good man and a good father.
The second party to this case:

The State: while | cannot represent the entirety of the state. | can speak to a part of that in that |
am a citizen, taxpayer. and employer within this great state. For my two cents. | belicve that a
minimum sentence is just for both accounts in his plea agreement (in Arizona). in that the
agreement itself indicates that "These are non-dangerous. non-repetitive offenses under the
criminal code." What the State has done for me and justice: arranged a guilty plea for felonious
activities conducted in my beloved state and successfully garnered a hefty monetary restitution to
the state of Arizona. For that. ] sincerely say well done: money saved in court cases: money
retrieved for restitution for services that government agencies had provided to people involved
(e.g. AHCCCS. the AG's office. etc.): and an efficient conviction.

He plead. he paid. and he WILL serve time. Paul has lost his licenses. his elected position. and
his ability to earn income representing the law. For that. justice to me is a minimum sentence in
prison. He is not violent. And Justice. for me. is the most important word as it leads to the third
party to this case.

The third party to this case: Paul's close family (specifically his four children. Presley. Brock,
Paige. and Pearl. ages 12 to 4).

I would like to pivot this thought around the function of time. Time that Paul will serve and how
much time merits the word justice vs vengeance. | believe this to be important: | am not focusing
the heart of my letter to reduce the amount of time Paul serves for Paul's sake: my focus on the
time he serves is from the point of view of what these four children. after his time. will view
what this state decides reflected from the mirror cailed Justice. So I look at what a sentence of 3
years means for Paul vs, that of anything longer (my understanding is that 3 years is the
minimum sentence allowed in the State of Arizona to what Paul has plead).

If Paul serves 3 years in prison. what that could mean for those four children:

| am a father of a 15- and 22-year old. and | am not so naive to say that there will not be many
mitestones that Paul's children will miss with their father even if the sentence ts only 3

years. Milestones that having a father's wisdom. guidance. oversight. even discipline would not
help these children be shaped further down the impressive road they have traveled thus far. They
are beautiful children. wise. humorous. endearing beyond their respective years. For them.
missing a couple milestones in their lives is something that would potentially not misshape them
(birthdays. first day of high school. a driving permit. a sports lournament or lwo oF three. their
first lost tooth. a couple Christmases}. Being a father. | know that children are resilient - but |
also know that children grow up fast. Paul will miss that and missing 3 years of one of my
children's lives would have been unbearable for me.

For me. it feels that 3 years in prison would be a punishment on Paul. with that weight of
punishment born mostly by Paul. himself, Shared by his children. but a more exacting
punishment on Paul himself. I also feel that the State has a cheice as to the punishment it ean

serve... there are minimum sentences for a reason. The state should make that choice.

if the sentence is longer than 3 years, the punishment is more born by Paul's children. That is not
justice.

Sincerely and respectfully.

a ee

Andrew Victor
The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas

35 East Mountain, Room 559
Fayetteville, AR 72701

i have had the Opportunity to know and be friends with Paul Petersen since 1994. We met while
Serving as missionaries for The Church of Jesus Christ of Latter-Day Saints in the Marshail
Islands, While Serving in the Marshail Islands as young men, we had the opportunity to learn
the language, understand their customs and Culture, and mostly grow into productive members
of society. Paul and | had an instant connection as we discussed our passion for Sports and love
of family and friends at home.

rowing up. Specifically, the family unit is much less valued. Marshallese parents would often
use the phrase, “/ naj man yuk” (translation: | will beat you), when their children were
misbehaving (beatings did occur frequently). Typically, an extended family unit would have one

the child.

When Paul and} spoke about his desire to help Marshallese famities with adoptions, it made
berfect sense to me. The promise of a much better life in the United States with Parents who
love and value them, seemed extremely positive. i'm certain that Paul’s intentions were
motivated by care and concern.

In all the years | have known Paul, | have seen a consistent desire to help others. He gave two
years of his life to serve and help others as a missionary. While in the Marshall islands, he was
known as the always happy and helpful tall guy. Each time we catch up, Paul listens intently and
shows genuine concern for my family. He is a wonderful father, husband, and friend. | have
never known Paul to be in any legal trouble, or to even break rules.

Paul is a dedicated public servant, loyal friend, and mastly a good man. | value our friendship
immensely and pray that he has the Opportunity to be a father to his young children without an
extended absence,

Thank you for your time and consideration,

ae

Jeron Stokes, PharmD
Lesley Kratz

5411 E Lewis Ave
Phoenix, AZ 85008
502-472-3580

The Honorable Timothy L. Brooks
United State District Court
Western Division of Arkansas

35 E Mountain, Room 559
Fayetteville, AR 72701

The Honorable Timothy L. Brooks,

My name is Lesley Kratz and I have worked for Maricopa County for 30 years in various
capacities, I have known Paul Petersen since 2006 when he joined the Assessor's Office
as the Public Information Officer, Needless to Say, I was quite surprised when the legal

issues about Paul came out in the media. I respect the system but wanted to write this

letter to offer my perspective on the Paul Petersen I know.

Over the years I have developed bath a personal and working relationship with Paul
Petersen. As my co-worker and boss, he took the time to understand the business and
promoted the office within the community. He was readily available and spent time
providing his insights and experience on the office activities. Paul is a very smart person
who was able to use his law degree and professional experience to provide effective
opinions on many complex issues. He brought innovation to the office with his
expanded focus on technology and helped provide the citizens a webpage used by
many.

I have enjoyed working with Paul and watching his family with his four beautiful
children grow over the past 14 years. He loves and adores his kids which always
showed on his face whenever he was talking about them, which was often. Paul would
bring the children to the office so I had an opportunity to watch them grow over the
years and see firsthand the strong family bonds they shared.

Thank you for this opportunity and your time. I truly hope this letter will be taken into
account regarding the character of Paul Petersen during sentencing. While I understand
the seriousness of the charges, my sincere hope is this letter will help you to better
understand Paul Petersen the person. Please reach out if any clarification on items is
needed.

Sincerely,

 

Lesley Kratz
Brittney Hartley 1244 North World Cup Lane Eagle, 1D 83616

November 10, 2020

Honorable Timothy L. Brooks

United States District Court

Western District of Arkansas

John Paul Hammerschmidt Federal Building
35 East Mountain, Room 559

Fayetteville, AR 72701

Dear Judge Brooks,

My name is Brittney Hartley and I adopted my three children with the help of Paul Petersen.
Plus, my brother and two other friends also adopted through Paul. I can confidently report
that Paul is an honorable man who truly blessed my family. I never heard a negative word
spoken about Paul or the way he handled an adoption. So, I was stunned to learn about his
legal case. It was heartbreaking to read the news story which did not reflect the man I know.
Tam eager to share my thoughts with this Honorable Court.

I first learned about Paul through the Facebook page of one of his adoptive mothers. She
chronicled her positive experience adopting a Marshallese child through Paul’s practice. I
was particularly touched by the close relationship between the adoptive family and the birth
mother. It was clear that they shared a healthy, loving, open connection. This is what I
wanted for my own growing family.

I adopted three children from two Marshallese birth mothers in 2016 and 2018. Paul
managed the process is a humane, professional manner. We communicated openly with the
birth mothers using translators. We made sure that everyone understood the process in the
same way. ‘The birth mothers spoke highly of Paul and expressed no concerns about him
whatsoever, I am still in touch with the birth mothers who continue to praise him.

My brother lives in Arizona, so he attended pool parties at Paul’s house along with other
families from Paul’s practice, Paul created a wonderful community of families and children
who shared a special bond. For a long time, I participated in a Facebook group with mothers
from this community. We were all grateful for Paul’s work, especially his ability to forge
healthy relationships between our families and the birth mothers. His work created families,
I can’t think of anything more important or more beautiful.

I owe my family to Paul Petersen. It is devastating to see him in such serious legal trouble.
He has done so much good for so many people. While J am aware that he pleaded guilty to
violating the law in this case, my feelings for him have not changed. I saw firsthand his
profound commitment to the Marshallese people. I know that Paul cared deeply for each
and every birth mother and child. 1 hope this Honorable Court will consider his
extraordinary record of good works and long career of public service, I urge this court to
show mercy to Paul Petersen.

Sincerely,

Poe A Hts

Brittney Hartley
Jeffrey R. Victorian
1179 N Naples Dr

Chandler, AZ 85226

November 13, 2020

The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas

35 East Mountain, Roam 559
Fayetteville, AR 72701

Dear Judge Brooks,

1am writing on behalf of my very good friend Paul Petersen.

| have known Paul for more than 30 years. We became close friends in 1990 as sophomores at
Westwood High School in Mesa, AZ where we both took part in the Advanced Placement academic
program. Paul and the Petersen family were always welcoming to our peer group, especially during
those late-night study sessions preparing for the SAT.

Paul is loved and respected by those that know him well. Watching him grow as a man through his
church service, law school graduation, Starting a family, opening his practice, and his election to county
office have been a tremendous source of personal pride.

Paul is a loving and caring man of faith but is also often quick to trust and believe in others. He has never
in 30 years shown me to be manipulative or any intention to do harm to another person. In fact, Paul
has spent much of his life in service to others.
Paul has explained to me the gravity of his decision making and his current circumstances, During our
conversations he has consistently expressed his concern about being away from his family. Specifically,
Paul finds purpose in being a great father to his four young children.

It is my sincere hope the court takes this letter into consideration at the time of sentencing. | know Pau]
to be an honorable individual, a valuable member of my community, a loving father, and a wonderful
friend for 30 years.

Sincerely,

Sua

Jeffrey R. Victorian
11/13/2020

To; The Honorable Timothy L. Brooks
From: Jason Stephens, President of Arizona Soaring Inc.

Re: Paul Petersen

Dear Mr. Brooks,

| write to you today on behalf to my friend Paul Petersen as you consider his sentencing. | have
known Paul for many years and have both a professional and personal relationship with him. |
first came to know Paul when my brother Mark married Paul’s older sister Aubree. He has
always been welcoming and kind to myself, my wife Lisa and our young son Max.

My brothers and I own a small business, Arizona Soaring Inc., which is a glider flying school in
Maricopa. It has been in our family since 1987 and we've grown it to be the largest of its kind
anywhere in North America. We work hard and are proud of what we have accomplished. Paul
Petersen has been our company lawyer for several years and has been able to help us through
challenges both big and small, often steadfastly refusing to take payment. He knows what a
constant struggle a business can be and is genuinely happy to help us any way he can.

The most valued service Paul has every provided our family is when our father Bruce passed
away suddenly in 2007 in a flying accident in Alaska. Our father was the central figure in our
family and life was difficult to navigate after his loss. Paul Petersen saw our need and helped us
through the many and lengthy estate challenges we faced in addition to guiding us through the
complexities of changing the ownership of our family business. His time and generosity
enabled us to keep the family business going.

When considering Paul’s sentence, please consider that Paul is a good and generous person
that cares about others and that he is truly a benefit to our society. | hope for your
understanding, leniency and mercy.

Sincerely,
Jason Stephens
Edward Ableser
615 Flanders Road
Reno, NV 89511

 

November 2, 2020

Honorable Timothy L. Brooks

United States District Court

Western District of Arkansas

John Paul Hammerschmidt Federal Building
35 East Mountain, Room 559

Fayetteville, AR 72701

Dear Judge Brooks,
Thank you for considering this character reference letter in support of Paul Petersen.

Paul and | met in 1997 through the Arizona State University student government. | was
his Chief of Staff during his term as Executive Student Body Vice President. Paul led
important campus conversations about cultura! diversity and sensitivity. He was a
champion for under-represented voices, creating a positive, inclusive environment for ail
Students. Paul did a fantastic job helping student organizations make connections,
recruit new members, plan events, and draw up responsible budgets.

Paul's talent for leading these campus conversations was, in part, developed during his
Mormon mission to the Marshall islands. Paul took great pride in his experience there.
He spoke the Marshallese language and felt a familial bond with the Marshallese
people. Paul! talked about how he served poor families in both temporal and spiritual
ways. | saw many ASU community members benefit from Paul's wisdom and sensitivity
to the needs of others.

Paul and | formed a close friendship at ASU. With his encouragement, | joined the
Mormon Church and got married there. | met Paul's amazing family who welcomed me
like one of their own family members. My children have known Paull for their entire lives.
They look up to him and know how much he loves them. Paul is one of the kindest men
| have ever met; at his core, he is a genuinely loving, decent human being who
dedicated his life to service.

Two years ago, my wife and | adopted a baby from China. Paul was not our adoption
attorney, but he did give us helpful advice as our friend. My respect for Paul's work grew
after going through the process myself. Paul provided safe, loving homes to so many
children, in my daughter’s case, she was abandoned as an infant on a subway platform.
In Paul's practice, birth mothers were given good care so that each child had the best
possible start to their life. He built real connections between the birth mothers and the
adoptive families. Paul's adoption practice did not feel like work to him. It was a true
labor of love and devotion. Over and over again, Paul spoke about the profound gift of
uniting a child with a loving family.

| have turned to Paul many times for his good guidance as both a professional and a
best friend. When | experienced a career disruption, he talked me through my fears and
helped me plan my next move. His emotional support and practical advice made all the
difference for me. When | decided to get married, he was a godsend. Paul talked me
through everything | needed to do in order to put my family on a solid foundation. Paul is
a very intelligent, talented, accomplished person. | am absolutely certain that he will find
Success in whatever he decides to do at the end of this legal journey.

Your Honor, Paul explained how he violated the law in this case. | know that he entered
a guilty plea. | wish that he had been more careful. | am particularly heartbroken by the
negative media attention he received. As his friend and as an adoptive father, | know
that Paul's heart is genuine and that he cared deeply for every mother and child. | hope
this court will review Paul's entire record of service. Please show Paul mercy at
sentencing.

Sincerely,

 

Edward Ableser
To the Honorable Timothy L Brooks,

| write to you today your honor as a farm boy in Idaho. The reason | bring this up, if! am not mistaken,
it’s something we have in common. If! am mistaken my purpose is still the same, to inform you of the
kind of person | know Paul Petersen to be and what my relationship with him for over the past decade
has taught me about him,

Paul and | couldn’t be more different in where and how we were raised or who we were raised
by. The reason | bring this up is that despite this we have a great relationship and | believe similar
values,

The farm boy in me learned how to trust my gut early in life and that honesty and integrity are
worth more than anything else a man has. That taking care of your neighbor and being your brothers
keeper is really all that matters at the end of the day. Paul has been my keeper and | have witnessed his
kindness and compassion towards others time and again. | trusted my gut when J met Paul that he
would be a blessing in my life and a true confidant and he has. My gut tells me Paul Petersen is still a
kind, compassionate person who thrives when he is helping others.

Living in Idaho 1500 miles away from Paul one could say we live a world a part in miles and
landscape and every day livelihood. A common experience | have is meeting people who | know who
have adopted a child who know Paul. They only know Paul because he facilitated their adoption. In our
rural part of Idaho | personally know 4 couples who Paul helped place children in their home through
adoption, Each of these couples love Paul and have high praise of his professionalism toward them and
the birth mothers of their now adopted children. Some of them still have contact with the birth
mothers. Our son recently played against one of the adoptive couples sons in a flag football game. |
knew that they had adopted two children with the help of Paul but did not know the parents well. They
also must have known Paul was a mutual friend and went out of their way to approach my wife and tell
of their love and admiration toward Paul even as he has been made a monster by national media and in
the adoption world altogether. | have numerous experiences like this | can relate.

Another couple has since adopted another child in your beloved state of Arkansas. They were in
the process with Paul when he was arrested. That adoption was not completed and they were able to
recently adopt through another agency. They express a more difficult process that was more taxing on
everyone involved not to mention more financially cumbersome,

What | am getting at is that when there is a fire you follow the smoke. If Paul was the figurative
fire it would make sense to follow the trail of smoke and that would lead to these eye witnesses, Life
experience has been by far my greatest teacher and I don’t claim to know more than the next person
about adoption or all that is involved. | have seen the good from being associated with Paul. It would
be ignorant to ignore that there is a lesser side to it as well. My eye witness account of Paul Petersen to
you is that he is a man that loves what he was able to do for these children and families. He like us all
has made mistakes and like myself is guiity of a iapse of judgment. | have been with Paul on multiple
occasions since his arrest and the subsequent implosion of his personal life. What | can see is he is
broken, not from what he has lost physically, financially, or professionally it goes far beyond that loss.
The loss that shows on his face is the loss of trust of those he served and loved for so long. That includes
his family, friends, adoptive families both biological and those seeking his help. Paul Petersen has faced
his grim reality and the truth is he is living his worst nightmare but he still goes out of his way to help
those he has contact with and that is what { have seen as | have followed the smoke,

| believe with all my heart that we are all more alike than we think. Hard to believe if you look
around or watch the news nowadays. Life has taught me that if | could have lunch with someone | don’t
understand and hear the story from their mouth | find most outrageous claims are actually less
Outrageous, majority of opinions fade and facts are left. Paul Petersen is a kind, genuine person. He
has done much more good in the lives of those he has associated with through his profession than bad.
 

If you had the opportunity to sit down and share funch with Paul t think you would see a much more
human person than the grim story tells. A much more compassionate person, and for sure a much more
loving and kind person than the character of the projected story could be. Your gut would tel you,
Thank you for your time and consideration.

Respectfully,

Kolby Simmons

Kony Danmar
:
|
:

 

 

The Honorable Timothy L. Brooks United State District Court Western District of Arkansas 35
East Mountain, Room 559 Fayetteville, AR 72701

November 15, 2020

Your Honor,

On behalf of Paul Petersen I am writing to you, There has been a grave

injustice done in the conviction of Mr. Petersen. I am petitioning for

leniency.

Mr. Petersen and I have been friends for the better part of 35 years. We
have shared many memories jin serving in our community and in serving others in
our community. Out of all the acquaintances from my youth Paul is the only
Friend I have retained. By my estimation most people only ever have a handful
of real friends in life, the kind of friend that you know you can count on and
who won't Let you down. Paul is this type of friend. He has always been there
for me and my family. In fact I would say he has done more for my family than
anyone else that comes to mind. Whether it was just to advise them or help
them with legal issues pro bono. Paul has always been someone who was witLling

to Listen to what was being said and is always the Ist to offer his help.

I have had the pleasure of both a personal and a business relationship with
Paul. I would describe his character in relation to these aspects as one with
integrity. I have never known an attorney to do work in trade, barter, or in
good faith, always willing to work with his Clients to help them personally
and with their businesses. Regardless of the sentencing passed down Paul will

still be my friend.

When the news broke of the allegations against Paul there was a clear bias

against him, the facts were greatly misconstrued in the media. There were
 

many overzealous prosecutors who were eager to put their name on this case

that they might further their political careers, They turned it into a
Spectacle raiding his home, seizing his properties, and making countless
unfounded claims to the media to tarnish his image before their investigation
was even done. And for what purpose? Paul had been reaching out to work with
any of these agencies. Paul has been involved in many adoptions throughout
his career. There are few who can claim that they have helped create so many
families. In a day in age where people would rather murder an unborn child
and claim it is their legal right to do so, it is sickening to me to see the
conviction of a truly good person who has deticated his life to the saving of
these children that they might be born and have a chance to live a fulfilling
life, one with loving parents who have the ability to meet their earthly
needs. Yet if Mr Petersen had committed such grievous crimes where are his
accusers? TI am certain if all the families that adopted children through Paut
were interviewed the vast majority of them would confess to a wonderful and

joyous experience.

It is my firm belief that an extended sentence for Paul Petersen would serve
only to destroy his family and is nothing more than an attempt to keep a
father from being involved in the lives of his four children and that would be

a tragedy.

Sincerely,

David Philbrick

“

WN
strict of Arkansas
25 East Mountain, Raomn £60

a gh

Fayetteville, AR T27O4

 

Honorable Judge Brooks

Paul Petersen hwed me for a government relations poster in January of 2014. Paul isok a
chanos on ma, a recent graduate, afer! had Spant ihe PNO? six monihe eortying te over =
hundred jabs, wilh oo success, Paul dic n ave tp give me a chance, but he Gave a young
man [ke me the chance to stant @ meaningfy career in local goverment

 

iworked for Paul for approximately three years as his direct report, white he servad as the
Maricopa County Assessor. In my tine working for Paul, he was the consummate professional
in his interactions with career staff he was always cil professional, polite, and ran the
OIQaMZatks in a Dusiness lke mariner,

&8 he slected official working with the Maragement team of ing offies, he was alsa @
profesdional Ma werked! eventandadly wih cater stall and the managament team, He
deegatad auihony fo sporopriete decision makers, ard i never witnessed him asply any undue
HTVONCe On aporaisal decisions, He was tare Curing tines of stress and strugale, in acddion
1G Created @ culute of celebration around offee achievements and milestones

Paul became @ mentor ta me over fhe course of ahy eciployment and he taught me rary

valuable lessons. in my time working for bim at the Assessor's Offices. | never winessed Pau! do

anyining unethical, umpreaper, or ever overtly pariisan, His lead FScHp and management of the
hoe

Aasessars Office was not the scandal # has been Mage outta be.

ch

  

&

his Gecisian to hare me and the OXGMENG fe Sel lor ene a6 a professional has had a direct aypact
arcar Task you to oansider deniency for Paw, aa Pagl once COMSiered, and

 

 
 
  

Gri tty Ble, arid rity

gave a Nie-changing chance to a young person like sypselh

 
THE PIZORNO LAW FIRM, PLC

November 7, 2020

Honorable Timothy L. Brooks

United States District Court

Western District of Arkansas

John Paul Hammerschmidt Federal Building
35 East Mountain, Room 559

Fayetteville, AR 72701

Dear Judge Brooks,

Please accept this character reference letter in support of leniency for my friend, Paul
Petersen.

I first met Paul in 2000, while 1 served as Chief of Staff for a member of the Maricopa
County Board of Supervisors. Paul was an office intern and law student with another
member of the board, and after Just a few interactions, we discovered we had a lot in
common. and struck up a friendship. Shortly after meeting, I enrolled at the Arizona
State University College of Law, where Paul was a third-year student. In addition to
our desire to pursue careers in the law, we shared many other things, like our faith
and politics. It was through Paul’s encouragement that I sought a seat on the student
government, where he was also serving as graduate student vice president. Our
friendship continued from there.

Years later, my wife and I adopted my biological nephew. We were lucky that Paul
handled the legal process for us. He did an excellent job helping us through this
complicated situation. As a result of this adoption and the need to change the law in
the State of Arizona in order to finalize it, Paul and I pursued legislative changes that
has directly led to countless adoptions in Arizona to occur that otherwise would not
have been possible. Thanks to Paul’s hard work and determination, it is now much
easier for people like me to adopt their own family members, and to further Paul’s
predominant desire of helping create forever families.

After the 2008 financial crisis, I started my own bankruptcy law practice. I frequently
collaborated with Paul who provided legal services on the back end of Chapter 13
filings. Paul’s work was outstanding. It was by-the-book, prompt, and professional in
every case. Later, I worked for him in multiple capacities when he served as County
Assessor. When he put me in charge of property tax exemptions division, I observed
Paul fulfill his duties with precision and fairness. Paul never bowed to political
pressure of any kind. When I made a mistake, Paul wrote me up and reprimanded me
like anyone else. There were no games and no favoritism.

P.O. BOX 51683 + PHORNIX, AY 85076
PIONE 486-329-8919 » KeMAIL ROBERTPIZORNO@ME.COM

 
Years ago, I endured moments of marital strife when I turned to Paul for support.
Once, I let him know that I'd contemplated suicide. Paul was therefore me, shared his
own struggles in life, in a way that showed not only did he hear me, but knew
personally what I was going through. He listened patiently and helped me sort out

my strong negative feelings. In my darkest hour, Paul was there for me and saved my
life.

Your Honor, I know that Paul pleaded guilty to a federal crime. Me is taking this case
very seriously and has spoken at length about what he should have done differently. |
can report that there is not a malicious bone in Paul’s body. He is a wonderful father
and friend who I will stand by in the future no matter what happens next. I hope this
Honorable Court will keep my words in mind and hand down a lenient sentence to
Paul Petersen.

Sincerely,

THE PIZORNO L

  

P.O. BOX 51683 + PHOENIX, AY 85076
PHONE 480-329-8219 » E-MAIL ROBERTPIZORNO@MK.COM
EXHIBIT D
 

WDD

BULLOENG & DEVELOPHENT

November 13, 2020

The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas

35 East Mountain, Room 559

Fayetteville, AR 72704

Dear Judge Brocks,

am writing this letter on behalf of Paul Petersen. Paul is my ex son in law. | am
writing because my relationship with him is unique in many ways and itis
important that you are aware of it to better assess his situation as you prepare for
his sentencing.

| met Paul when he was a Jr. at ASU. My daughter, Raquel, was a freshman
there and they began dating part way through their second semester. It didn’t
work out for them to marry at that time. They both graduated, Paul went to law
school, Raquel pursued her career and then they started dating again six years
later when shortly thereafter they decided to wed.

As a member of our family for almost 15 years, Paul endeared himself to each of
my other five children and their spouses. He was always the favorite uncle to my
24 grandchildren and he likewise developed close bonds with each of member of
my family and extended family. He was a bridge builder and we have mourned
the loss of him in that role greatly.

What is unique about my relationship with Paul is that he leased office space
from me in the building which | owned and out of which my business operated.
He was a model tenant always paying his rent ahead of time and working well
with my employees. Each of us considered him a friend. He went out of his way
to help others with legal issues and/or issues with the county through his
assessor's office.

i often witnessed Paul meeting in our conference room with adoptive families and
birth mothers. By my observation, his office was run in an organized and
thoughtful manner. Clients and birth mothers were treated with upmost respect. |
noted the many elated adoptive parents who came and went over the years that

37 N. Hibbert St. Mesa, Arizona 85201 Phone 602.920.9258 Fax 480.219.2046 Email wal@woodbuildas.com
we officed together. | witnessed many joyous meetings as he put families and
children together.

Paul often spoke to me about his practice and was always contentious about the
law and his need to work within it. | was shocked when he was arrested. The
accusations against him were framed completely opposite of what | had
witnessed taking place for years. it was devastating as the attorneys general in
both Utah and Arizona and federal law enforcement out of Arkansas put together
a narrative that destroyed his law practice, his reputation and his family life. If
that wasn't enough, they took away his ability to defend himself through civil
forfeiture acts that were oppressive and unfair.

As | watched he and my daughter suffer through the obstacles put in the way of
mounting a defense through the muitiple charges, the horrendous media
onslaught leveled against him along with the aforementioned civil forfeiture action
committed against him, both my wife and | were deeply saddened. The resuit of

these events were the dissolution of a beautiful family and the destruction of a
way of life.

As you approach the grave responsibility of handing down a fair sentence, |
would piead that you take into account the honest and forthright way in which
dealt with those around him not the least of which was me. Please consider the
wonderful families that were formed due to his bringing together married couples
and birth mothers who viewed the welfare of each child as sacred.

| would ask that you be lenient with him as you consider his role as a father to my
grandchildren. This is a role which he has excelled at. He spends valuable time
with them and is a loving and nurturing parent. They need their father with them
during these formative years of their lives,

tam grateful to you for the time you have taken to read and contemplate my
words and pray that you will be guided to make a just and fair decision
concerning the future of this beloved father, son and friend.

Sincerely,
W

Walt Wood .

Owner - Wood Building and Development

37.N Hibbert St. Stesa, Arizona 85201 Phone 602.920.9258 Fax 480.219.2046 Email walt@uvodbufldaz.com
November 11, 2020

The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas

35 East Mountain, Room $59
Fayetteville, AR 72701

Re: Paul David Petersen
Dear Judge Brooks,

My name is Ann Burns and | am a retired Chief Operating Officer at Arizona Federal Credit Union. | am

writing on behalf of my nephew, Paul Petersen to request mercy and leniency in the sentencing related
ta his case.

My association with Paul has been lifelong. He and | have always had a close relationship. Not only do
we see each other frequently at family gatherings, but | have also had the pleasure to participate in
events pertaining to Paul's childhood, his graduations as well as his political and legal professions. Each
time | have interacted with Paul at any of these personal and professional events, | observe his genuine
care and concern for others, Paul truly has a heart for those he serves or represents.

! regularly observe Paul in his rale as a husband, father, and family member. His dedication and devotion
to his children is evident. The impact of a long-term absence from his children as well as parents,
brother and sisters, nephews and nieces and other family members will have devastating and long-
lasting effects. You know and understand the importance of a father participating in the daily tife and
activities af his children and family members. He faithfully takes his children to church, supports their
education, and consistently serves his community, He is committed and regularly present at his four
children’s and other family events, Family is Paul’s priority. Therefore, |am pleading for the minimal

possible sentence you can impose so his family and others can benefit from his future contributions and
service,

As an Adoption Attorney, he worked diligently to represent and assist mothers placing beautiful children
for adoption given to a family who desperately wants to love and care for them, Paul’s passion,
knowledge and expertise related to this work is where | saw and heard how much every individual
taking part in the adoption process meant to him. Not all adoptions were routine or alike to Paul. He
readily supported and adapted to the needs of the individual mother, child, and perspective parents. He
genuinely cared and loved those he represented during the adoption process. The measure of success in
his work can be found in children joining loving and happy families who regularly express their thanks
and gratitude to Paul.

in closing, i want to express my admiration for Paul. | have always been proud to be his Aunt and | have
personally benefited from his association and service to me and my family during both good and
chaHenging times.

Respectfully,

Clore Buna

Ann Burns
Gilbert, AZ
11/13/2020

The Honorable Timothy L. Brooks
United State District Court
Western District of Arkansas
35 East Mountain, Room 559
Fayetteville, AR 72701

First and foremost, thank you for your time in reading my letter. | met Paul when | was eight
years old, when he first starting dating my sister, He immediately took the role as my big brother, he
looked out for me, was so kind, and always included me. From that point on | felt like i have hada
special connection with Paul. When he was about to propose to my sister she broke up with him. She
came to get me from my friend’s house to break the news that they would not be getting married. |
collapsed on the grass walking home. | was so heart broken. My family still teases me. Looking back, |
still don’t quite understand the dramatics on my end, but | knew that they were meant for each other.
He was supposed to be my brother. Time went on, and Paul would always come into the picture and the
feeling was always the same. Finally, the timing was right and he officially became my brother, and all
was right in the world. Since then, | have been nothing but proud to call him my brother. While legally
he is no longer my brother n law through the turmoil and pain this last year has been, he will always be
my brother in my heart. | have the opportunity to live in southeastern Idaho. My husband is a farmer
and we five in a rural community. | work as a registered nurse in “town.” | have ran into many families
who have adopted babies through Paul. Some of the proudest moments have been making the
connection that Paul is my brother n law. Without fail, when the mothers hear of my relation they
become emotional. They always express their immense gratitude for Paul and his roje in helping them
create their forever family. To this day, | have not heard one negative thing about Paul from any of these
families who | run into. It is the same story, “We love Paul,” “He was nothing but good to us,” “We still
keep in touch with our birth mother.” This last year they have been so confused when they talk to me. |
always leave the conversation feeling such mixed emotions. | am so very happy for these families. | am
so very happy for the love that has been brought into the lives of the parents and children, it truly is a
beautiful thing to witness. On the other hand, | also feel very confused. Who are the victims here? | will
admit | see things simply as they are in front of me, and it does not add up. | would consider myself a
good judge of character. f am a Christian woman, | am raising four beautiful smail children with a good,
hard working husband. Paul is one of those people that came into my life, and changed it for the better.
That is who he is, He has changed people’s lives for the better, and | one hundred percent believe that
with every fiber of my being. When the news broke of him being arrested, | felt like that eight year old
girl again who collapsed on the grass. | plead with you today to get a glimpse of the man | know. The
man | know to be goad. A man who would do anything and give anything to anyone. He can sit and talk
to anyone and make them feel like the most important person in the room. He truly cares about people
and knowing their story. He is loyal and a friend to all who know him. Paul has made this world a better
place, | promise you that. Again, | thank you for your time in reading my letter. | hope it has helped you
in understanding a little better who Paul is, and what he means to me.

Sincerely, Lexis Simmons

fee —
United State District Court
Western District of Arkansas
35 East Mountain, Room 559
Fayeiteville, AR 72704

November 13, 2020

To The Honorable Timothy L. Brooks,

1am writing in regards to my cousin, Paut Petersen. Paul Is one of my oldest cousins and | have always
looked up to him as a role model and example.

i distinctly remember the day he returned home from his mission from the Marshail islands for The
Church of Jesus Christ of Latter-day Saints. This was pre-9/11 and we were able to go all the way back to
the gate to greet him after his two-year absence, | distinctly remember how happy he was as he was
walking towards us and how loved he was by everyone there that he was finally home.

Paul took his experience serving in the Marshall Islands and realized there was a great need to continue
serving the people there, The large majority of the population is Catholic, who have very Jarge families
due to not using birth control (as part of their religious beliefs). However, due to the poor economic nature
of thecountry, there comes a time when the families are unable to provide for additional children and the
mothers make the difficult and courageous decision to put their children up for adoption.

This is where Paul was able to serve the people by providing adoption services between these
Marshallese women and American families, who are desperately wanting to have a child. Paul was
well-known in the Marshall islands because he took great care of the women during their pregnancies.
This is why many women sought him out and shared the word about Paul to their friends in similar
situations, instead of going to the other government-run agencies, which did not provide the same high
level of care and treatment. These women only wanted the best for their children and time and time again
they made that choice by choosing Paut. | personally know one of these American families who adopted
their son through Paul and the boy is exuberant, thriving, and living in the most joy-filled home.

Paul is a family man, who dedicated his career to helping families. He loves his family and his only desire
is to be with them, not through bars on the other side of a prison cell, but by their side, holding their hands
as they tearn and grow, He is a true asset fo our community and his Jeadership is still needed here. As
Paul is being sentenced, | ask that you have merey and leniency in your sentencing.

Sincerely,

Anger

Morgan Stradiing
Cousin, Paul Petersen
2851 E. Temple Ct.
Gilbert, AZ 85296
(480) 415-2633
To whom it may concern,

lam writing this letter to attest to the good character of Paul Petersen. Paul is my first cousin. |
have always known Paul to be a kind and caring person with a genuine concern for others. Over the last
fifteen years, my interactions with Paul have been limited so | cannot attest to many specific examples
that depict his character. However, | do have friends who have worked with Paul to facilitate adoptions
and | have heard their first-hand experiences. | have also nad the opportunity recently to hear Paul
speak about his ongoing legal challenges and to observe his demeanor and obvious display of

compassion for others.

Shortly after Paul’s arrest, | was visiting with a friend of mine who f have abserved to be an
upstanding member of the community who gives of his time to serve in youth organizations and other
charitable causes. | trust his word with certainty. He asked me if | was related to Paul. When i told him
that | was, he related to me that all four of his children were adopted through Paul's business. Some af
the children were adopted from the same birth mother, years apart, When he told me about his
experiences with Paul, he described him as a true friend who had brought so much joy to his life through
facilitating the adoptions. He related that Paul had encouraged and facilitated their family keeping in
contact with the birth mothers of their children. This was in stark contrast to allegations | had heard of
mistreatment towards the women who Paul had helped place babies for adoption. The description my
friend gave of Paul being helpful, generous and a true friend, is consistent with the Paul Petersen |

know.

in my recent interactions with Paul, | have heard him describe the hardships he and his family
are facing. | have also heard him talk about former employees (not by name} and the fact that some of
them have given testimony that could prove harmful to him. While Pau! certainly finds this hurtful and
feels there may have been pressure for these individuals to say certain things, he displayed a genuine
empathy and compassion for these people. | was touched by the fact that although some of these
people had said things that have made his life harder and that he feels are genuinely false, Paul did not
once express any anger towards them, Instead, | feel he has considered their situations and how he

would have felt in their position. And he has chosen to be merciful and forgiving towards them.

Itis my hope and plea that Paul will be shown the same mercy he has freely given to others. |
truly believe that whatever is decided in court, Paul’s intentions have always been noble and good. |

believe that the most important role Paul can play in this life is as a father to his children. | know that he
has the character and ability to be a wonderful influence in their lives. | hope and pray that his sentence

will be as merciful as the law permits so that he can be with his family as soon as possible.

Thank you for your consideration,
Dr. Aric Petersen
2755 S Jeffry St

Gilbert, AZ 85295
